 



Exhibit 10.5
SECURITY AND PURCHASE AGREEMENT
LAURUS MASTER FUND, LTD.
SILICON MOUNTAIN MEMORY, INCORPORATED
and
VCI SYSTEMS, INC.
Dated: September 25, 2006
Security and Purchase Agreement

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                  Page
1.
  General Definitions and Terms; Rules of Construction   1
2.
  Loan Facility   2
3.
  Repayment of the Loans   4
4.
  Procedure for Revolving Loans   4
5.
  Interest and Payments   5
6.
  Security Interest   6
7.
  Representations, Warranties and Covenants Concerning the Collateral   7
8.
  Payment of Accounts   9
9.
  Collection and Maintenance of Collateral   10
10.
  Inspections and Appraisals   10
11.
  Financial Reporting   11
12.
  Additional Representations and Warranties   12
13.
  Covenants   23
14.
  Further Assurances   29
15.
  Representations, Warranties and Covenants of Laurus   29
16.
  Power of Attorney   31
17.
  Term of Agreement   32
18.
  Termination of Lien   33
19.
  Events of Default   33
20.
  Remedies   36
21.
  Waivers   37
22.
  Expenses   37
23.
  Assignment   38
24.
  No Waiver; Cumulative Remedies   38
25.
  Application of Payments   39
26.
  Indemnity   39
27.
  Revival   39
28.
  Borrowing Agency Provisions   40
29.
  Notices   41
30.
  Governing Law, Jurisdiction and Waiver of Jury Trial   42
31.
  Limitation of Liability   43
32.
  Entire Understanding; Maximum Interest   43
33.
  Severability   43
34.
  Survival   43

Security and Purchase Agreement

i



--------------------------------------------------------------------------------



 



                  Page(s)
35.
  Captions   44
36.
  Counterparts; Telecopier Signatures   44
37.
  Construction   44
38.
  Publicity   44
39.
  Joinder   44
40.
  Legends   44
41.
  Grant of Irrevocable Proxy   46

Security and Purchase Agreement

ii



--------------------------------------------------------------------------------



 



SECURITY AND PURCHASE AGREEMENT
          This Security and Purchase Agreement is made as of September 25, 2006
by and among LAURUS MASTER FUND, LTD., a Cayman Islands company (“Laurus”),
SILICON MOUNTAIN MEMORY, INCORPORATED, a Colorado corporation (“the Parent”),
and each party listed on Exhibit A attached hereto (each an “Eligible
Subsidiary” and collectively, the “Eligible Subsidiaries”) the Parent and each
Eligible Subsidiary, each a “Company” and collectively, the “Companies”).
BACKGROUND
          The Companies have requested that Laurus make advances available to
the Companies; and
          Laurus has agreed to make such advances on the terms and conditions
set forth in this Agreement.
AGREEMENT
          NOW, THEREFORE, in consideration of the mutual covenants and
undertakings and the terms and conditions contained herein, the parties hereto
agree as follows:
          1. General Definitions and Terms; Rules of Construction.
          (a) General Definitions. Capitalized terms used in this Agreement
shall have the meanings assigned to them in Annex A.
          (b) Accounting Terms. Any accounting terms used in this Agreement that
are not specifically defined shall have the meanings customarily given them in
accordance with GAAP and all financial computations shall be computed, unless
specifically provided herein, in accordance with GAAP consistently applied.
          (c) Other Terms. All other terms used in this Agreement and defined in
the UCC, shall have the meaning given therein unless otherwise defined herein.
          (d) Rules of Construction. All Schedules, Addenda, Annexes and
Exhibits hereto or expressly identified to this Agreement are incorporated
herein by reference and taken together with this Agreement constitute but a
single agreement. The words “herein,” “hereof” and “hereunder” or other words of
similar import refer to this Agreement as a whole, including the Exhibits,
Addenda, Annexes and Schedules thereto, as the same may be from time to time
amended, modified, restated or supplemented, and not to any particular section,
subsection or clause contained in this Agreement. Wherever from the context it
appears appropriate, each term stated in either the singular or plural shall
include the singular and the plural, and pronouns stated in the masculine,
feminine or neuter gender shall include the masculine, the feminine and the
neuter. The term “or” is not exclusive. The term “including” (or any form
thereof) shall not be limiting or exclusive. All references to statutes and
related regulations shall include any
Security and Purchase Agreement

 



--------------------------------------------------------------------------------



 



amendments of same and any successor statutes and regulations. All references in
this Agreement or in the Schedules, Addenda, Annexes and Exhibits to this
Agreement to sections, schedules, disclosure schedules, exhibits, and
attachments shall refer to the corresponding sections, schedules, disclosure
schedules, exhibits, and attachments of or to this Agreement. All references to
any instruments or agreements, including references to any of this Agreement or
the Ancillary Agreements shall include any and all modifications or amendments
thereto and any and all extensions or renewals thereof.
          2. Loan Facility.
          (a) Revolving Loans, etc.
               (i) Subject to the terms and conditions set forth herein and in
the Ancillary Agreements, Laurus may make revolving loans (each a “Revolving
Loan,” collectively, the “Revolving Loans”) to the Companies from time to time
during the Term which, in the aggregate at any time outstanding, will not exceed
the lesser of (x) (I) the Capital Availability Amount minus (II) such reserves
as Laurus may reasonably in its good faith judgment deem proper and necessary
from time to time (the “Reserves”) and (y) an amount equal to (I) the Accounts
Availability plus (II) the Inventory Availability, minus (III) the Reserves. The
amount derived at any time from Section 2(a)(i)(y)(I) plus
Section 2(a)(i)(y)(II) minus 2(a)(i)(y)(III) shall be referred to as the
“Formula Amount.” The Companies shall, jointly and severally, execute and
deliver to Laurus on the Closing Date the Secured Revolving Note, the Secured
Non-Convertible Term Note and the Secured Convertible Term Note. The Companies
hereby each acknowledge and agree that Laurus’ obligation to purchase the
Secured Revolving Note, Secured Non-Convertible Term Note and the Secured
Convertible Term Note from the Companies on the Closing Date shall be contingent
upon (x) the satisfaction (or waiver by Laurus in its sole discretion) of the
items and matters set forth in the closing checklist provided by Laurus to the
Companies and (y) the consummation of the Acquisition. The Companies hereby each
further acknowledge and agree that, immediately prior to each borrowing
hereunder and immediately after giving effect thereto, the Companies shall be
deemed to have certified to Laurus that at the time of each such proposed
borrowing and also after giving effect thereto (i) there shall exist no Event of
Default, (ii) all representations, warranties and covenants made by the
Companies in connection with this Agreement and the Ancillary Agreements are
true, correct and complete and (iii) all of each Company’s and its respective
Subsidiaries’ covenant requirements under this Agreement and the Ancillary
Agreements have been met. The Companies hereby agree to provide a certificate
confirming the foregoing concurrently with each request for a borrowing
hereunder.
               (ii) Notwithstanding the limitations set forth above, if
requested by any Company, Laurus retains the right to lend to such Company from
time to time such amounts in excess of such limitations as Laurus may determine
in its sole discretion. In connection with each such request by one or more
Companies, the Companies shall be deemed to have certified, as of the time of
such proposed borrowing and immediately after giving effect thereto, to the
satisfaction of all Overadvance Conditions. For purposes hereof, “Overadvance
Conditions” means (i) no Event of Default shall exist and be continuing as of
such date; (ii) all representations, warranties and covenants made by the
Companies in connection with the
Security and Purchase Agreement

2



--------------------------------------------------------------------------------



 



Security Agreement and the Ancillary Agreements shall be true, correct and
complete as of such date in all material respects; and (iii) the Companies and
their respective Subsidiaries shall have taken all action necessary to grant
Laurus “control” over all of the Companies’ and their respective Subsidiaries’
Deposit Accounts (the “Control Accounts”), with any agreements establishing
“control” to be in form and substance satisfactory to Laurus. “Control” over
such Control Accounts shall be released upon the indefeasible repayment in full
and termination of the Overadvance (together with all accrued interest and fees
which remain unpaid in respect thereof). The Companies hereby agree to provide a
certificate confirming the satisfaction of the Overadvance Conditions
concurrently with the request for same.
               (iii) The Companies acknowledge that the exercise of Laurus’
discretionary rights hereunder may result during the Term in one or more
increases or decreases in the advance percentages used in determining Accounts
Availability and/or Inventory Availability and each of the Companies hereby
consent to any such increases or decreases which may limit or restrict advances
requested by the Companies.
               (iv) If any interest, fees, costs or charges payable to Laurus
hereunder are not paid when due, each of the Companies shall thereby be deemed
to have requested, and Laurus is hereby authorized at its discretion to make and
charge to the Companies’ account, a Loan as of such date in an amount equal to
such unpaid interest, fees, costs or charges.
               (v) If any Company at any time fails to perform or observe any of
the covenants contained in this Agreement or any Ancillary Agreement and such
failure results in the occurrence of an Event of Default, Laurus may, but need
not, perform or observe such covenant on behalf and in the name, place and stead
of such Company (or, at Laurus’ option, in Laurus’ name) and may, but need not,
take any and all other actions which Laurus may deem necessary to cure or
correct such failure (including the payment of taxes, the satisfaction of Liens,
the performance of obligations owed to Account Debtors, lessors or other
obligors, the procurement and maintenance of insurance, the execution of
assignments, security agreements and financing statements, and the endorsement
of instruments). The amount of all monies expended and all costs and expenses
(including attorneys’ fees and legal expenses) incurred by Laurus in connection
with or as a result of the performance or observance of such agreements or the
taking of such action by Laurus shall be charged to the Companies’ account as a
Revolving Loan and added to the Obligations. To facilitate Laurus’ performance
or observance of such covenants by each Company, following the occurrence of and
during the continuation of an Event of Default, each Company shall hereby
irrevocably appoint Laurus, or Laurus’ delegate, acting alone, as such Company’s
attorney in fact (which appointment is coupled with an interest) with the right
(but not the duty) from time to time to create, prepare, complete, execute,
deliver, endorse or file in the name and on behalf of such Company any and all
instruments, documents, assignments, security agreements, financing statements,
applications for insurance and other agreements and writings required to be
obtained, executed, delivered or endorsed by such Company.
               (vi) Laurus will account to Company Agent monthly with a
statement of all Loans and other advances, charges and payments made pursuant to
this Agreement, and such account rendered by Laurus shall be deemed final,
binding and conclusive unless Laurus is
Security and Purchase Agreement

3



--------------------------------------------------------------------------------



 



notified by Company Agent in writing to the contrary within thirty (30) days of
the date each account was rendered specifying the item or items to which
objection is made.
               (vii) During the Term, the Companies may borrow and prepay Loans
in accordance with the terms and conditions hereof.
          (b) Term Loan. Subject to the terms and conditions set forth herein
and in the Ancillary Agreements, Laurus shall purchase from the Companies
(x) the Secured Convertible Term Note in the aggregate principal amount of Two
Million Five Hundred Thousand Dollars ($2,500,000) and (y) the Secured
Non-Convertible Term Note in the aggregate principal amount of Two Million Five
Hundred Thousand Dollars ($2,500,000) (each a “Term Loan,” collectively, the
“Term Loans”). The Term Loans shall be advanced on the Closing Date and shall be
payable in accordance with the terms and conditions of this Agreement and the
Ancillary Agreements. The Term Loans shall be evidenced by the Secured
Convertible Term Note and the Secured Non-Convertible Term Note.
          3. Repayment of the Loans. The Companies (a) may prepay the Loans from
time to time in accordance with the terms and provisions of the Notes (and
Section 17 hereof if such prepayment is due to a termination of this Agreement);
(b) shall repay on the respective Maturity Date (as defined in each of the
Secured Convertible Term Note and the Secured Non-Convertible Term Note) (i) the
then aggregate outstanding principal balance of the Term Loan together with
accrued and unpaid interest, fees and charges and (ii) all other amounts owed
Laurus under the Secured Convertible Term Note and the Secured Non-Convertible
Term Note; (c) shall repay on the expiration of the Term (i) the then aggregate
outstanding principal balance of the Revolving Loans together with accrued and
unpaid interest, fees and charges and; (ii) all other amounts owed Laurus under
this Agreement and the Ancillary Agreements; and (iii) subject to
Section 2(a)(ii), shall repay on any day on which the then aggregate outstanding
principal balance of the Revolving Loans are in excess of the Formula Amount at
such time, Revolving Loans in an amount equal to such excess. Any payments of
principal, interest, fees or any other amounts payable hereunder or under any
Ancillary Agreement shall be made prior to 12:00 noon (New York time) on the due
date thereof in immediately available funds. Upon repayment or prepayment to
Laurus of the Obligations in full, the Liens and rights granted to Laurus
hereunder in the Collateral shall be terminated pursuant to Section 18.
          4. Procedure for Revolving Loans. Company Agent may by written notice
request a borrowing of Revolving Loans prior to 12:00 noon (New York time) on
the Business Day of its request to incur, on the next Business Day, a Revolving
Loan. Together with each request for a Revolving Loan (or at such other
intervals as Laurus may request), Company Agent shall deliver to Laurus a
Borrowing Base Certificate in the form of Exhibit B attached hereto, which shall
be certified as true and correct by the Chief Executive Officer or Chief
Financial Officer of Company Agent together with all supporting documentation
relating thereto. All Revolving Loans shall be disbursed from whichever office
or other place Laurus may designate from time to time and shall be charged to
the Companies’ account on Laurus’ books. The proceeds of each Revolving Loan
made by Laurus shall be made available to Company Agent on the Business Day
following the Business Day so requested in accordance with the terms of this
Section 4 by way of credit to the applicable Company’s operating account
maintained with such
Security and Purchase Agreement

4



--------------------------------------------------------------------------------



 



bank as Company Agent designated to Laurus. Any and all Loans due and owing
hereunder may be charged to the Companies’ account and shall constitute
Revolving Loans.
          5. Interest and Payments.
          (a) Interest.
               (i) Except as modified by Section 5(a)(iii) below, the Companies
shall jointly and severally pay interest at the Contract Rate on the unpaid
principal balance of each Loan until such time as such Loan is collected in full
in good funds in dollars of the United States of America.
               (ii) Interest and payments shall be computed on the basis of
actual days elapsed in a year of 360 days. Laurus’ option, Laurus may charge the
Companies’ account for said interest.
               (iii) Effective upon the occurrence of any Event of Default and
for so long as any Event of Default shall be continuing, the Contract Rate
shall, following the provision by Laurus of written notice to the Companies,
automatically be increased as set forth in the Notes (such increased rate, the
“Default Rate”), and all outstanding Obligations, including unpaid interest,
shall continue to accrue interest from the date of such Event of Default at the
Default Rate applicable to the Term Loans until the Event of Default is cured.
               (iv) In no event shall the aggregate interest payable hereunder
or under any Note exceed the maximum rate permitted under any applicable law or
regulation, as in effect from time to time (the “Maximum Legal Rate”), and if
any provision of this Agreement or any Ancillary Agreement is in contravention
of any such law or regulation, interest payable under this Agreement and each
Ancillary Agreement shall be computed on the basis of the Maximum Legal Rate (so
that such interest will not exceed the Maximum Legal Rate).
               (v) The Companies shall jointly and severally pay principal,
interest and all other amounts payable hereunder, or under any Ancillary
Agreement, without any deduction whatsoever, including any deduction for any
set-off or counterclaim.
          (b) Payment; Certain Closing Conditions.
               (i) Payment. Upon execution of this Agreement by each Company and
Laurus, the Companies shall jointly and severally pay to Laurus Capital
Management, LLC, the investment advisor of Laurus (“LCM”), a non-refundable
payment in an amount equal to three and one-half percent (3.50%) of the Total
Investment Amount. The foregoing payment is referred to herein as the “LCM
Payment.” Such payment shall be deemed fully earned on the Closing Date and
shall not be subject to rebate or proration for any reason.
               (ii) Overadvance Payment. Without affecting Laurus’ rights
hereunder in the event the Revolving Loans exceed the Formula Amount (each such
event, an “Overadvance”), all such Overadvances shall bear additional interest
at a rate equal to two percent (2%) per month of the amount of such Overadvances
for all times such amounts shall be
Security and Purchase Agreement

5



--------------------------------------------------------------------------------



 



in excess of the Formula Amount. All amounts that are incurred pursuant to this
Section 5(b)(ii) shall be due and payable by the Companies monthly, in arrears,
on the first business day of each calendar month and upon expiration of the
Term.
               (iii) Expenses. The Companies shall jointly and severally
reimburse Laurus for its expenses (including reasonable legal fees and expenses)
incurred in connection with the entering into of this Agreement and the
Ancillary Agreements, and expenses incurred in connection with Laurus’ due
diligence review of each Company and its Subsidiaries and all related matters.
Amounts required to be paid under this Section 5(b)(iii) will be paid on the
Closing Date and shall be $55,000 for such expenses referred to in this
Section 5(b)(iii).
          6. Security Interest.
          (a) To secure the prompt payment to Laurus of the Obligations, each
Company hereby assigns, pledges and grants to Laurus a continuing security
interest in and Lien upon all of the Collateral. All of each Company’s Books and
Records relating to the Collateral shall, until delivered to or removed by
Laurus, be kept by such Company in trust for Laurus until all Obligations have
been paid in full. Each confirmatory assignment schedule or other form of
assignment hereafter executed by each Company shall be deemed to include the
foregoing grant, whether or not the same appears therein.
          (b) Each Company hereby (i) authorizes Laurus to file any financing
statements, continuation statements or amendments thereto that (x) indicate the
Collateral (1) as all assets and personal property of such Company or words of
similar effect, regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC of such jurisdiction,
or (2) as being of an equal or lesser scope or with greater detail, and
(y) contain any other information required by Part 5 of Article 9 of the UCC for
the sufficiency or filing office acceptance of any financing statement,
continuation statement or amendment and (ii) ratifies its authorization for
Laurus to have filed any initial financial statements, or amendments thereto if
filed prior to the date hereof. Each Company acknowledges that it is not
authorized to file any financing statement or amendment or termination statement
with respect to any financing statement without the prior written consent of
Laurus, except following the termination of the Liens pursuant to Section 18,
and agrees that it will not do so without the prior written consent of Laurus,
except following the termination of the Liens pursuant to Section 18, subject to
such Company’s rights under Section 9-509(d)(2) of the UCC.
          (c) Each Company hereby grants to Laurus an irrevocable, non-exclusive
license, which is exercisable only upon the termination of this Agreement due to
an occurrence and during the continuance of an Event of Default, without payment
of royalty or other compensation to such Company to use, transfer, license or
sublicense any Intellectual Property now owned, licensed to, or hereafter
acquired by such Company, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer and automatic machinery software and
programs used for the compilation or printout thereof, and represents, promises
and agrees that any such license or sublicense is not and will not be in
conflict with the contractual or commercial rights of any third Person;
provided, that such license will terminate on the payment in full of all
Obligations.
Security and Purchase Agreement

6



--------------------------------------------------------------------------------



 



          7. Representations, Warranties and Covenants Concerning the
Collateral. Each Company represents, warrants (each of which such
representations and warranties shall be deemed repeated upon the making of each
request for a Revolving Loan and made as of the time of each and every Revolving
Loan hereunder) and covenants as follows:
          (a) all of the Collateral (i) is owned by it free and clear of all
Liens (including any claims of infringement) except those in Laurus’ favor and
Permitted Liens and (ii) is not subject to any agreement prohibiting the
granting of a Lien or requiring notice of or consent to the granting of a Lien
unless such notice has been provided or consent obtained.
          (b) it shall not encumber, mortgage, pledge, assign or grant any Lien
in any Collateral or any other assets to anyone other than Laurus and except for
Permitted Liens.
          (c) the Liens granted pursuant to this Agreement, upon due completion
of the filings of UCC-1 financing statements in respect of each grantor of such
Liens in the applicable filing offices of the states of organization of such
grantor and the completion of the other filings and actions listed on
Schedule 7(c) (which, in the case of all filings and other documents referred to
in said Schedule, have been delivered to Laurus in duly executed form)
constitute valid perfected security interests in all of the Collateral in favor
of Laurus as security for the prompt and complete payment and performance of the
Loans, enforceable in accordance with the terms hereof against any and all of
its creditors and purchasers and such security interest is prior to all other
Liens in existence on the date hereof.
          (d) no effective security agreement, mortgage, deed of trust,
financing statement, equivalent security or Lien instrument or continuation
statement covering all or any part of the Collateral is or will be on file or of
record in any public office, except those relating to Permitted Liens.
          (e) it shall not dispose of any of the Collateral whether by sale,
lease or otherwise except for the sale of Inventory in the ordinary course of
business and for the disposition or transfer in the ordinary course of business
during any fiscal year of obsolete and worn-out Equipment having an aggregate
fair market value of not more than $25,000 and only to the extent that (i) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Laurus’ first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (ii) following the occurrence of
an Event of Default which continues to exist the proceeds of which are remitted
to Laurus to be held as cash collateral for the Obligations.
          (f) it shall use commercially reasonable efforts to defend the right,
title and interest of Laurus in and to the Collateral against the claims and
demands of all Persons whomsoever, and take such actions, including (i) actions
necessary to grant Laurus “control” of any Investment Property, Deposit
Accounts, Letter-of-Credit Rights or electronic Chattel Paper owned by it, with
any agreements establishing control to be in form and substance satisfactory to
Laurus, (ii) the prompt (but in no event later than five (5) Business Days
following Laurus’ request therefor) delivery to Laurus of all original
Instruments, Chattel Paper, negotiable Documents and certificated Stock owned by
it (in each case, accompanied by stock powers,
Security and Purchase Agreement

7



--------------------------------------------------------------------------------



 



allonges or other instruments of transfer executed in blank), (iii) notification
of Laurus’ interest in Collateral at Laurus’ request, and (iv) the institution
of litigation against third parties as shall be prudent in order to protect and
preserve its and/or Laurus’ respective and several interests in the Collateral.
          (g) it shall promptly, and in any event within five (5) Business Days
after the same is acquired by it, notify Laurus of any commercial tort claim (as
defined in the UCC) acquired by it and unless otherwise consented by Laurus, it
shall enter into a supplement to this Agreement granting to Laurus a Lien in
such commercial tort claim.
          (h) it shall place notations upon its Books and Records and any of its
financial statements to disclose Laurus’ Lien in the Collateral.
          (i) if it retains possession of any Chattel Paper or Instrument with
Laurus’ consent, upon Laurus’ request such Chattel Paper and Instruments shall
be marked with the following legend: “This writing and obligations evidenced or
secured hereby are subject to the security interest of Laurus Master Fund, Ltd.”
Notwithstanding the foregoing, upon the reasonable request of Laurus, such
Chattel Paper and Instruments shall be delivered to Laurus.
          (j) it shall perform in a reasonable time all other commercially
reasonable steps requested by Laurus to create and maintain in Laurus’ favor a
valid perfected first Lien in all Collateral subject only to Permitted Liens.
          (k) it shall notify Laurus promptly and in any event within ten
(10) Business Days after obtaining knowledge thereof (i) of any event or
circumstance that, to its knowledge, would cause Laurus to consider any then
existing Account and/or Inventory as no longer constituting an Eligible Account
or Eligible Inventory, as the case may be; (ii) of any material delay in its
performance of any of its obligations to any Account Debtor; (iii) of any
assertion by any Account Debtor of any material claims, offsets or
counterclaims; (iv) of any allowances, credits and/or monies granted by it to
any Account Debtor; (v) of all material adverse information relating to the
financial condition of an Account Debtor; (vi) of any material return of goods;
and (vii) of any material loss, damage or destruction of any of the Collateral.
          (l) all Eligible Accounts (i) represent complete bona fide
transactions which require no further act under any circumstances on its part to
make such Accounts payable by the Account Debtors, (ii) are not subject to any
present, future contingent offsets or counterclaims, and (iii) do not represent
bill and hold sales, consignment sales, guaranteed sales, sale or return or
other similar understandings or obligations of any Affiliate or Subsidiary of
such Company. It has not made, nor will it make, any agreement with any Account
Debtor for any extension of time for the payment of any Account, any compromise
or settlement for less than the full amount thereof, any release of any Account
Debtor from liability therefor, or any deduction therefrom except (x) a discount
or allowance for prompt or early payment, or a settlement, that does not total
more than $25,000 in the aggregate or (y) an extension of time for the payment
of any Account that is not longer than ninety (90) days, in each case, allowed
by it in the ordinary course of its business consistent with historical practice
and as previously disclosed to Laurus in writing.
Security and Purchase Agreement

8



--------------------------------------------------------------------------------



 



          (m) it shall keep and maintain its Equipment in good operating
condition, except for ordinary wear and tear, and shall make all necessary
repairs and replacements thereof so that the value and operating efficiency
shall at all times be maintained and preserved. It shall not permit any such
items to become a Fixture to real estate or accessions to other personal
property.
          (n) it shall maintain and keep all of its Books and Records concerning
the Collateral at its executive offices listed in Schedule 12(aa).
          (o) it shall maintain and keep the tangible Collateral at the
addresses listed in Schedule 12(aa), provided, that it may change such locations
or open a new location, provided that it provides Laurus at least thirty
(30) days prior written notice of such changes or new location and (ii) prior to
such change or opening of a new location where Collateral having a value of more
than $50,000 will be located, it executes and delivers to Laurus such agreements
deemed reasonably necessary or prudent by Laurus, including landlord agreements,
mortgagee agreements and warehouse agreements, each in form and substance
reasonably satisfactory to Laurus, to adequately protect and maintain Laurus’
security interest in such Collateral.
          (p) Schedule 7(p) lists all banks and other financial institutions at
which it maintains deposits and/or other accounts, and such Schedule correctly
identifies the name, address and telephone number of each such depository, the
name in which the account is held, a description of the purpose of the account,
and the complete account number. It shall not establish any depository or other
bank account with any financial institution (other than the accounts set forth
on Schedule 7(p)) without Laurus’ prior written consent.
          (q) All Inventory manufactured by it in the United States of America
shall be produced in accordance with the requirements of the Federal Fair Labor
Standards Act of 1938, as amended and all rules, regulations and orders related
thereto or promulgated thereunder.
     Notwithstanding the foregoing, the Companies shall be allowed to assign the
Collateral pursuant to Section 23(b).
          8. Payment of Accounts.
          (a) Each Company will irrevocably direct all of its present and future
Account Debtors and other Persons obligated to make payments constituting
Collateral to make such payments directly to the lockboxes maintained by such
Company (the “Lockboxes”) with Wells Fargo or such other financial institution
accepted by Laurus in writing as may be selected by such Company (the “Lockbox
Bank”) pursuant to the terms of the certain agreements among one or more
Companies, Laurus and/or the Lockbox Bank. On or prior to the Closing Date, each
Company shall and shall cause the Lockbox Bank to enter into all such
documentation acceptable to Laurus pursuant to which, among other things, the
Lockbox Bank agrees to: (a) sweep the Lockbox on a daily basis and deposit all
checks received therein to an account designated by Laurus in writing and
(b) comply only with the instructions or other directions of Laurus concerning
the Lockbox. All of each Company’s invoices, account statements and other
written or oral communications directing, instructing, demanding or requesting
payment of any Account of any Company or any other amount constituting
Collateral shall conspicuously direct
Security and Purchase Agreement

9



--------------------------------------------------------------------------------



 



that all payments be made to the Lockbox or such other address as Laurus may
direct in writing. If, notwithstanding the instructions to Account Debtors, any
Company receives any payments, such Company shall immediately remit such
payments to Laurus in their original form with all necessary endorsements. Until
so remitted, such Company shall hold all such payments in trust for and as the
property of Laurus and shall not commingle such payments with any of its other
funds or property.
          (b) At Laurus’ election, following the occurrence of and during the
continuance of an Event of Default, Laurus may notify each Company’s Account
Debtors of Laurus’ security interest in the Accounts, collect them directly and
charge the collection costs and expenses thereof to Company’s and the Eligible
Subsidiaries joint and several account.
          9. Collection and Maintenance of Collateral.
          (a) Laurus may verify each Company’s Accounts from time to time, but
not more often than once every three (3) months, unless an Event of Default has
occurred and is continuing or Laurus believes that such verification is
necessary to preserve or protect the Collateral, utilizing an audit control
company or any other agent of Laurus.
          (b) Proceeds of Accounts received by Laurus will be deemed received on
the Business Day after Laurus’ receipt of such proceeds in good funds in dollars
of the United States of America to an account designated by Laurus. Any amount
received by Laurus after 12:00 noon (New York time) on any Business Day shall be
deemed received on the next Business Day.
          (c) As Laurus receives the proceeds of Accounts of any Company, it
shall (i) apply such proceeds, as required, to amounts outstanding and then due
under the Revolving Notes, and (ii) remit all such remaining proceeds (net of
interest, fees and other amounts then due and owing to Laurus hereunder) to
Company Agent (for the benefit of the applicable Companies) upon request (but no
more often than twice a week). Notwithstanding the foregoing, following the
occurrence and during the continuance of an Event of Default, Laurus, at its
option, may (a) apply such proceeds to the Obligations in such order as Laurus
shall elect, (b) hold all such proceeds as cash collateral for the Obligations
and each Company hereby grants to Laurus a security interest in such cash
collateral amounts as security for the Obligations and/or (c) do any combination
of the foregoing.
          10. Inspections and Appraisals. Following three (3) Business Days’
notice by Laurus (or without such notice in the event that an Event of Default
has occurred and is continuing), at all times during normal business hours,
Laurus, and/or any agent of Laurus shall have the right to (a) have access to,
visit, inspect, review, evaluate and make physical verification and appraisals
of each Company’s properties and the Collateral, (b) inspect, audit and copy (or
take originals if necessary) and make extracts from each Company’s Books and
Records, including management letters prepared by the Accountants, and
(c) discuss with each Company’s directors, principal officers, and independent
accountants, each Company’s business, assets, liabilities, financial condition,
results of operations and business prospects. Each Company will deliver to
Laurus any instrument necessary for Laurus to obtain records from any
Security and Purchase Agreement

10



--------------------------------------------------------------------------------



 



service bureau maintaining records for such Company. If any internally prepared
financial information, including that required under this Section is
unsatisfactory in any manner to Laurus, Laurus may request that the Accountants
review the same.
          11. Financial Reporting. Company Agent will deliver, or cause to be
delivered, to Laurus each of the following, which shall be in form and detail
acceptable to Laurus:
          (a) As soon as available, and in any event within ninety (90) days
after the end of each fiscal year of the Parent, so long as the filing of the
Public Company’s applicable annual report on Form 10-KSB has not been extended
pursuant to the filing of a Form 12b-25 and in such case within one hundred and
five (105) days after the end of the fiscal year of Parent, each Company’s
audited financial statements with a report of independent certified public
accountants of recognized standing selected by the Parent and acceptable to
Laurus (the “Accountants”), which annual financial statements shall be without
qualification and shall include each of the Parent’s and each of its
Subsidiaries’ balance sheet as at the end of such fiscal year and the related
statements of each of the Parent’s and each of its Subsidiaries’ income,
retained earnings and cash flows for the fiscal year then ended, prepared on a
consolidating and consolidated basis to include the Parent, each Subsidiary of
the Parent and each of their respective affiliates, all in reasonable detail and
prepared in accordance with GAAP, together with (i) if and when available,
copies of any management letters prepared by the Accountants; and (ii) a
certificate of the Parent’s President, Chief Executive Officer or Chief
Financial Officer stating that such financial statements have been prepared in
accordance with GAAP and whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder and, if so, stating in
reasonable detail the facts with respect thereto;
          (b) As soon as available and in any event within forty five (45) days
after the end of each fiscal quarter of the Parent, so long as the filing of the
Public Company’s applicable quarterly report on Form 10-QSB has not been
extended pursuant to the filing of a Form 12b-25 and in such case within fifty
(50) days after the end of the fiscal quarter of Parent, an unaudited/internal
balance sheet and statements of income, retained earnings and cash flows of each
of the Parent’s and each of its Subsidiaries’ as at the end of and for such
quarter and for the year to date period then ended, prepared on a consolidating
and consolidated basis to include the Parent, each Subsidiary of the Parent and
each of their respective affiliates, in reasonable detail and stating in
comparative form the figures for the corresponding date and periods in the
previous year, all prepared in accordance with GAAP, subject to year-end
adjustments and accompanied by a certificate of the Parent’s President, Chief
Executive Officer or Chief Financial Officer, stating (i) that such financial
statements have been prepared in accordance with GAAP, subject to year-end audit
adjustments, and (ii) whether or not such officer has knowledge of the
occurrence of any Default or Event of Default hereunder not theretofore reported
and remedied and, if so, stating in reasonable detail the facts with respect
thereto;
          (c) As soon as available and in any event within twenty (20) days
after the end of each calendar month, an unaudited/internal balance sheet and
statements of income, retained earnings and cash flows of each of the Parent and
its Subsidiaries as at the end of and for such month and for the year to date
period then ended, prepared on a consolidating and
Security and Purchase Agreement

11



--------------------------------------------------------------------------------



 



consolidated basis to include the Parent, each Subsidiary of the Parent and each
of their respective affiliates, in reasonable detail and stating in comparative
form the figures for the corresponding date and periods in the previous year,
all prepared in accordance with GAAP, subject to year-end adjustments and
accompanied by a certificate of the Parent’s President, Chief Executive Officer
or Chief Financial Officer, stating (i) that such financial statements have been
prepared in accordance with GAAP, subject to year-end audit adjustments, and
(ii) whether or not such officer has knowledge of the occurrence of any Default
or Event of Default hereunder not theretofore reported and remedied and, if so,
stating in reasonable detail the facts with respect thereto;
          (d) Within twenty (20) days after the end of each month (or more
frequently if Laurus so requests), agings of each Company’s Accounts, unaudited
trial balances and their accounts payable and a calculation of each Company’s
Accounts, Eligible Accounts, Inventory and/or Eligible Inventory, provided,
however, that if Laurus shall request the foregoing information more often than
as set forth in the immediately preceding clause, each Company shall have twenty
(20) days from each such request to comply with Laurus’ demand; and
          (e) Promptly after (i) the filing thereof, copies of the Parent’s most
recent registration statements and annual, quarterly, monthly or other regular
reports which the Parent files with the Securities and Exchange Commission (the
“SEC”), and (ii) the issuance thereof, copies of such financial statements,
reports and proxy statements as the Parent shall send to its stockholders.
          (f) The Parent shall deliver, or cause the applicable Subsidiary of
the Parent to deliver, such other information as Laurus shall reasonably
request.
          12. Additional Representations and Warranties. Each Company hereby
represents and warrants to Laurus as follows:
          (a) Organization, Good Standing and Qualification. It and each of its
Subsidiaries is a corporation, partnership or limited liability company, as the
case may be, duly organized, validly existing and in good standing under the
laws of its jurisdiction of organization. It and each of its Subsidiaries has
the corporate, limited liability company or partnership, as the case may be,
power and authority to own and operate its properties and assets and, insofar as
it is or shall be a party thereto, to (i) execute and deliver this Agreement and
the Ancillary Agreements, (ii) to issue and sell the Notes and the shares of
Common Stock issuable upon conversion of the Secured Convertible Term Note (the
“Note Shares”), (iii) to issue and sell the Warrants and the shares of Common
Stock issuable upon exercise of the Warrants (the “Warrant Shares”), and to
(iv) carry out the provisions of this Agreement and the Ancillary Agreements and
to carry on its business as presently conducted. It and each of its Subsidiaries
is duly qualified and is authorized to do business and is in good standing as a
foreign corporation, partnership or limited liability company, as the case may
be, in all jurisdictions in which the nature or location of its activities and
of its properties (both owned and leased) makes such qualification necessary,
except for those jurisdictions in which failure to do so has not had, or could
not reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.
Security and Purchase Agreement

12



--------------------------------------------------------------------------------



 



          (b) Subsidiaries. Each of its direct and indirect Subsidiaries, the
direct owner of each such Subsidiary and its percentage ownership thereof, is
set forth on Schedule 12(b).
          (c) Capitalization; Voting Rights.
               (i) The authorized capital stock of the Parent, as of the date
hereof consists of 50,000,000 shares, all of which are shares of Common Stock,
par value $0.01 per share, 4,538,773 shares of which are issued and outstanding.
The authorized, issued and outstanding capital stock of each Subsidiary of each
Company is set forth on Schedule 12(c).
               (ii) Except as disclosed on Schedule 12(c), other than: (i) the
shares reserved for issuance under the Parent’s stock option plans; and
(ii) shares which may be issued pursuant to this Agreement and the Ancillary
Agreements, there are no outstanding options, warrants, rights (including
conversion or preemptive rights and rights of first refusal), proxy or
stockholder agreements, or arrangements or agreements of any kind for the
purchase or acquisition from the Parent of any of its securities. Except as
disclosed on Schedule 12(c), neither the offer, issuance or sale of any of the
Notes or the Warrants or the issuance of any of the Note Shares or the Warrant
Shares, nor the consummation of any transaction contemplated hereby will result
in a change in the price or number of any securities of the Parent outstanding,
under anti-dilution or other similar provisions contained in or affecting any
such securities.
               (iii) Except as disclosed on Schedule 12(c), all issued and
outstanding shares of the Parent’s Common Stock: (i) have been duly authorized
and validly issued and are fully paid and non-assessable; and (ii) were issued
in compliance with all applicable state and federal laws concerning the issuance
of securities.
               (iv) The rights, preferences, privileges and restrictions of the
shares of the Common Stock are as stated in the Parent’s Articles of
Incorporation (the “Charter”). The Note Shares and the Warrant Shares have been
duly and validly reserved for issuance. When issued in compliance with the
provisions of this Agreement and the Parent’s Charter, the Securities will be
validly issued, fully paid and nonassessable, and will be free of any liens or
encumbrances; provided, however, that the Securities may be subject to
restrictions on transfer under state and/or federal securities laws as set forth
herein or as otherwise required by such laws at the time a transfer is proposed.
          (d) Authorization; Binding Obligations. All corporate, partnership or
limited liability company, as the case may be, action on its and its
Subsidiaries’ part (including their respective officers and directors) necessary
for the authorization of this Agreement and the Ancillary Agreements, the
performance of all of its and its Subsidiaries’ obligations hereunder and under
the Ancillary Agreements on the Closing Date and, the authorization, issuance
and delivery of the Notes and the Warrant has been taken or will be taken prior
to the Closing Date. This Agreement and the Ancillary Agreements, when executed
and delivered and to the extent it is a party thereto, will be its and its
Subsidiaries’ valid and binding obligations enforceable against each such Person
in accordance with their terms, except:
               (i) as limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors’ rights; and
Security and Purchase Agreement

13



--------------------------------------------------------------------------------



 



               (ii) general principles of equity that restrict the availability
of equitable or legal remedies.
The issuance of the Notes and the subsequent conversion of the Secured
Convertible Term Note into Note Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with. The issuance of the Warrants and the subsequent exercise of
the Warrants for Warrant Shares are not and will not be subject to any
preemptive rights or rights of first refusal that have not been properly waived
or complied with.
          (e) Liabilities; Solvency.
               (i) Neither it nor any of its Subsidiaries has any liabilities,
except current liabilities incurred in the ordinary course of business.
               (ii) Both before and after giving effect to (a) the Loans
incurred on the Closing Date or such other date as Loans requested hereunder are
made or incurred, (b) the disbursement of the proceeds of, or the assumption of
the liability in respect of, such Loans pursuant to the instructions or
agreement of any Company, (c) the payment and accrual of all transaction costs
in connection with the foregoing, and (d) the Acquisition, and the consummation
of the transactions contemplated herein and in the Ancillary Agreements, each
Company and each Subsidiary of each Company, is and will be, Solvent.
          (f) Agreements; Action. Except as set forth on Schedule 12(f):
               (i) There are no agreements, understandings, instruments,
contracts, proposed transactions, judgments, orders, writs or decrees to which
it or any of its Subsidiaries is a party or to its knowledge by which it is
bound which may involve: (i) obligations (contingent or otherwise) of, or
payments to, it or any of its Subsidiaries in excess of $50,000 (other than
obligations of, or payments to, it or any of its Subsidiaries arising from
purchase or sale agreements entered into in the ordinary course of business); or
(ii) the transfer or license of any patent, copyright, trade secret or other
proprietary right to or from it (other than licenses arising from the purchase
of “off the shelf” or other standard products); or (iii) provisions restricting
the development, manufacture or distribution of its or any of its Subsidiaries’
products or services; or (iv) indemnification by it or any of its Subsidiaries
with respect to infringements of proprietary rights.
               (ii) Since December 31, 2005 (the “Balance Sheet Date”) neither
it nor any of its Subsidiaries has: (i) declared or paid any dividends, or
authorized or made any distribution upon or with respect to any class or series
of its capital stock; (ii) incurred any indebtedness for money borrowed or any
other liabilities (other than ordinary course obligations) individually in
excess of $50,000 or, in the case of indebtedness and/or liabilities
individually less than $50,000, in excess of $100,000 in the aggregate;
(iii) made any loans or advances to any Person not in excess, individually or in
the aggregate, of $100,000, other than ordinary advances for travel expenses; or
(iv) sold, exchanged or otherwise disposed of any of its assets or rights, other
than the sale of its Inventory in the ordinary course of business.
Security and Purchase Agreement

14



--------------------------------------------------------------------------------



 



               (iii) For the purposes of subsections (i) and (ii) of this
Section 12(f), all indebtedness, liabilities, agreements, understandings,
instruments, contracts and proposed transactions involving the same Person
(including Persons it or any of its applicable Subsidiaries has reason to
believe are affiliated therewith or with any Subsidiary thereof) shall be
aggregated for the purpose of meeting the individual minimum dollar amounts of
such subsections.
               (iv) The Parent makes and keeps books, records, and accounts,
that, in reasonable detail, accurately and fairly reflect the transactions and
dispositions of its assets. It maintains internal control over financial
reporting (“Financial Reporting Controls”) designed by, or under the supervision
of, its principal executive and principal financial officers, and effected by
its board of directors, management, and other personnel, to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with GAAP, including
that:
                    (1) transactions are executed in accordance with
management’s general or specific authorization;
                    (2) unauthorized acquisition, use, or disposition of the
Parent’s assets that could have a material effect on the financial statements
are prevented or timely detected;
                    (3) transactions are recorded as necessary to permit
preparation of financial statements in accordance with GAAP, and that its
receipts and expenditures are being made only in accordance with authorizations
of the Parent’s management and board of directors;
                    (4) transactions are recorded as necessary to maintain
accountability for assets; and
                    (5) the recorded accountability for assets is compared with
the existing assets at reasonable intervals, and appropriate action is taken
with respect to any differences.
          (g) Obligations to Related Parties. Except as set forth on
Schedule 12(g), neither it nor any of its Subsidiaries has any material
obligations to their respective officers, directors, stockholders or employees
other than:
               (i) for payment of salary for services rendered and for bonus
payments;
               (ii) reimbursement for reasonable expenses incurred on its or its
Subsidiaries’ behalf;
               (iii) for other standard employee benefits made generally
available to all employees (including stock option agreements outstanding under
any stock option plan approved by its and its Subsidiaries’ Board of Directors,
as applicable); and
Security and Purchase Agreement

15



--------------------------------------------------------------------------------



 



               (iv) obligations listed in its and each of its Subsidiary’s
financial statements.
Except as described above or set forth on Schedule 12(g), none of its officers,
directors or, to the best of its knowledge, key employees or stockholders, any
of its Subsidiaries or any members of their immediate families, are indebted to
it or any of its Subsidiaries, individually or in the aggregate, in excess of
$50,000 or have any direct or indirect ownership interest in any Person with
which it or any of its Subsidiaries is affiliated or with which it or any of its
Subsidiaries has a business relationship, or any Person which competes with it
or any of its Subsidiaries, other than passive investments in publicly traded
companies (representing less than one percent (1%) of such company) which may
compete with it or any of its Subsidiaries. Except as described above, none of
its officers, directors or stockholders, or any member of their immediate
families, is, directly or indirectly, interested in any material contract with
it or any of its Subsidiaries and no agreements, understandings or proposed
transactions are contemplated between it or any of its Subsidiaries and any such
Person. Except as set forth on Schedule 12(g), neither it nor any of its
Subsidiaries is a guarantor or indemnitor of any indebtedness of any other
Person.
          (h) Changes. Since the Balance Sheet Date, except as disclosed in any
Schedule to this Agreement or to any of the Ancillary Agreements, there has not
been:
               (i) any change in its or any of its Subsidiaries’ business,
assets, liabilities, condition (financial or otherwise), properties, operations
or prospects, which, individually or in the aggregate, has had, or could
reasonably be expected to have, a Material Adverse Effect;
               (ii) any resignation or termination of any of its or its
Subsidiaries’ officers, key employees or groups of employees;
               (iii) any material change, except in the ordinary course of
business, in its or any of its Subsidiaries’ contingent obligations by way of
guaranty, endorsement, indemnity, warranty or otherwise;
               (iv) any damage, destruction or loss, whether or not covered by
insurance, which has had, or could reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;
               (v) any waiver by it or any of its Subsidiaries of a valuable
right or of a material debt owed to it;
               (vi) any direct or indirect material loans made by it or any of
its Subsidiaries to any of its or any of its Subsidiaries’ stockholders,
employees, officers or directors, other than advances made in the ordinary
course of business;
               (vii) any material change in any compensation arrangement or
agreement with any employee, officer, director or stockholder;
Security and Purchase Agreement

16



--------------------------------------------------------------------------------



 



               (viii) any declaration or payment of any dividend or other
distribution of its or any of its Subsidiaries’ assets;
               (ix) any labor organization activity related to it or any of its
Subsidiaries;
               (x) any debt, obligation or liability incurred, assumed or
guaranteed by it or any of its Subsidiaries, except those for immaterial amounts
and for current liabilities incurred in the ordinary course of business;
               (xi) any sale, assignment or transfer of any Intellectual
Property or other intangible assets;
               (xii) any change in any material agreement to which it or any of
its Subsidiaries is a party or by which either it or any of its Subsidiaries is
bound which, either individually or in the aggregate, has had, or could
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect;
               (xiii) any other event or condition of any character that, either
individually or in the aggregate, has had, or could reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or
               (xiv) any arrangement or commitment by it or any of its
Subsidiaries to do any of the acts described in subsection (i) through (xiii) of
this Section 12(h).
          (i) Title to Properties and Assets; Liens, Etc. Except as set forth on
Schedule 12(i), it and each of its Subsidiaries has good and marketable title to
their respective properties and assets, and good title to its leasehold
interests, in each case subject to no Lien, other than Permitted Liens.
All facilities, Equipment, Fixtures, vehicles and other properties owned, leased
or used by it or any of its Subsidiaries are in good operating condition and
repair and are reasonably fit and usable for the purposes for which they are
being used. Except as set forth on Schedule 12(i), it and each of its
Subsidiaries is in compliance with all material terms of each lease to which it
is a party or is otherwise bound.
          (j) Intellectual Property.
               (i) It and each of its Subsidiaries owns or possesses sufficient
legal rights to all Intellectual Property necessary for their respective
businesses as now conducted and, to its knowledge as presently proposed to be
conducted, without any known infringement of the rights of others. There are no
outstanding options, licenses or agreements of any kind relating to its or any
of its Subsidiary’s Intellectual Property, nor is it or any of its Subsidiaries
bound by or a party to any options, licenses or agreements of any kind with
respect to the Intellectual Property of any other Person other than such
licenses or agreements arising from the purchase of “off the shelf” or standard
products.
Security and Purchase Agreement

17



--------------------------------------------------------------------------------



 



               (ii) Neither it nor any of its Subsidiaries has received any
communications alleging that it or any of its Subsidiaries has violated any of
the Intellectual Property or other proprietary rights of any other Person, nor
is it or any of its Subsidiaries aware of any basis therefor.
               (iii) Neither it nor any of its Subsidiaries believes it is or
will be necessary to utilize any inventions, trade secrets or proprietary
information of any of its employees made prior to their employment by it or any
of its Subsidiaries, except for inventions, trade secrets or proprietary
information that have been rightfully assigned to it or any of its Subsidiaries.
          (k) Compliance with Other Instruments. Neither it nor any of its
Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) any provision of any indebtedness, mortgage, indenture, contract,
agreement or instrument to which it is party or by which it is bound or of any
judgment, decree, order or writ, which violation or default, in the case of this
clause (y), has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. The execution,
delivery and performance of and compliance with this Agreement and the Ancillary
Agreements to which it is a party, and the issuance of the Notes and the other
Securities each pursuant hereto and thereto, will not, with or without the
passage of time or giving of notice, result in any such material violation, or
be in conflict with or constitute a default under any such term or provision, or
result in the creation of any Lien upon any of its or any of its Subsidiary’s
properties or assets or the suspension, revocation, impairment, forfeiture or
nonrenewal of any permit, license, authorization or approval applicable to it or
any of its Subsidiaries, their businesses or operations or any of their assets
or properties.
          (l) Litigation. Except as set forth on Schedule 12(l), there is no
action, suit, proceeding or investigation pending or, to its knowledge,
currently threatened against it or any of its Subsidiaries that prevents it or
any of its Subsidiaries from entering into this Agreement or the Ancillary
Agreements, or from consummating the transactions contemplated hereby or
thereby, or which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect, or could result in
any change in its or any of its Subsidiaries’ current equity ownership, nor is
it aware that there is any basis to assert any of the foregoing. Neither it nor
any of its Subsidiaries is a party to or subject to the provisions of any order,
writ, injunction, judgment or decree of any court or government agency or
instrumentality. There is no action, suit, proceeding or investigation by it or
any of its Subsidiaries currently pending or which it or any of its Subsidiaries
intends to initiate.
          (m) Tax Returns and Payments. It and each of its Subsidiaries has
timely filed all tax returns (federal, state and local) required to be filed by
it. All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by it and each of its Subsidiaries
on or before the Closing Date, have been paid or will be paid prior to the time
they become delinquent. Except as set forth on Schedule 12(m), neither it nor
any of its Subsidiaries has been advised:
Security and Purchase Agreement

18



--------------------------------------------------------------------------------



 



               (i) that any of its returns, federal, state or other, have been
or are being audited as of the date hereof; or
               (ii) of any adjustment, deficiency, assessment or court decision
in respect of its federal, state or other taxes.
Neither it nor any of its Subsidiaries has any knowledge of any liability of any
tax to be imposed upon its properties or assets as of the date of this Agreement
that is not adequately provided for.
          (n) Employees. Except as set forth on Schedule 12(n), neither it nor
any of its Subsidiaries has any collective bargaining agreements with any of its
employees. There is no labor union organizing activity pending or, to its
knowledge, threatened with respect to it or any of its Subsidiaries. Except as
disclosed on Schedule 12(n), neither it nor any of its Subsidiaries is a party
to or bound by any currently effective employment contract, deferred
compensation arrangement, bonus plan, incentive plan, profit sharing plan,
retirement agreement or other employee compensation plan or agreement. To its
knowledge, none of its or any of its Subsidiaries’ employees, nor any consultant
with whom it or any of its Subsidiaries has contracted, is in violation of any
term of any employment contract, proprietary information agreement or any other
agreement relating to the right of any such individual to be employed by, or to
contract with, it or any of its Subsidiaries because of the nature of the
business to be conducted by it or any of its Subsidiaries; and to its knowledge
the continued employment by it and its Subsidiaries of their present employees,
and the performance of its and its Subsidiaries contracts with its independent
contractors, will not result in any such violation. Neither it nor any of its
Subsidiaries is aware that any of its or any of its Subsidiaries’ employees is
obligated under any contract (including licenses, covenants or commitments of
any nature) or other agreement, or subject to any judgment, decree or order of
any court or administrative agency that would interfere with their duties to it
or any of its Subsidiaries. Neither it nor any of its Subsidiaries has received
any notice alleging that any such violation has occurred. Except as set forth on
Schedule 12(n), except for employees who have a current effective employment
agreement with it or any of its Subsidiaries, none of its or any of its
Subsidiaries’ employees has been granted the right to continued employment by it
or any of its Subsidiaries or to any material compensation following termination
of employment with it or any of its Subsidiaries. Except as set forth on
Schedule 12(n), neither it nor any of its Subsidiaries is aware that any
officer, key employee or group of employees intends to terminate his, her or
their employment with it or any of its Subsidiaries, as applicable, nor does it
or any of its Subsidiaries have a present intention to terminate the employment
of any officer, key employee or group of employees.
          (o) Registration Rights and Voting Rights. Except as set forth on
Schedule 12(o), neither it nor any of its Subsidiaries is presently under any
obligation, and neither it nor any of its Subsidiaries has granted any rights,
to register any of its or any of its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued. Except as set
forth on Schedule 12(o), to its knowledge, none of its or any of its
Subsidiaries’ stockholders has entered into any agreement with respect to its or
any of its Subsidiaries’ voting of equity securities.
Security and Purchase Agreement

19



--------------------------------------------------------------------------------



 



          (p) Compliance with Laws; Permits. Neither it nor any of its
Subsidiaries will be in violation of the Sarbanes-Oxley Act of 2002 or any SEC
related regulation or rule or any rule of the Principal Market promulgated
thereunder or any other applicable statute, rule, regulation, order or
restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or could reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect. No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any Ancillary
Agreement and the issuance of any of the Securities, except such as have been
duly and validly obtained or filed, or with respect to any filings that must be
made after the Closing Date, as will be filed in a timely manner. It and each of
its Subsidiaries has all material franchises, permits, licenses and any similar
authority necessary for the conduct of its business as now being conducted by
it, the lack of which could, either individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
          (q) Environmental and Safety Laws. Neither it nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation. Except as set forth on
Schedule 12(q), no Hazardous Materials (as defined below) are used or have been
used, stored, or disposed of by it or any of its Subsidiaries or, to its
knowledge, by any other Person on any property owned, leased or used by it or
any of its Subsidiaries. For the purposes of the preceding sentence, “Hazardous
Materials” shall mean:
               (i) materials which are listed or otherwise defined as
“hazardous” or “toxic” under any applicable local, state, federal and/or foreign
laws and regulations that govern the existence and/or remedy of contamination on
property, the protection of the environment from contamination, the control of
hazardous wastes, or other activities involving hazardous substances, including
building materials; and
               (ii) any petroleum products or nuclear materials.
          (r) Valid Offering. Assuming the accuracy of the representations and
warranties of Laurus contained in this Agreement, the offer and issuance of the
Securities will be exempt from the registration requirements of the Securities
Act of 1933, as amended (the “Securities Act”), and will have been registered or
qualified (or are exempt from registration and qualification) under the
registration, permit or qualification requirements of all applicable state
securities laws.
          (s) Full Disclosure. It and each of its Subsidiaries has provided
Laurus with all information requested by Laurus in connection with Laurus’
decision to enter into this Agreement. Neither this Agreement, the Ancillary
Agreements nor the exhibits and schedules hereto and thereto nor any other
document delivered by it or any of its Subsidiaries to Laurus or its attorneys
or agents in connection herewith or therewith or with the transactions
contemplated hereby or thereby, contain any untrue statement of a material fact
nor omit to state a material fact
Security and Purchase Agreement

20



--------------------------------------------------------------------------------



 



necessary in order to make the statements contained herein or therein, in light
of the circumstances in which they are made, not misleading. Any financial
projections and other estimates provided to Laurus by it or any of its
Subsidiaries were based on its and its Subsidiaries’ experience in the industry
and on assumptions of fact and opinion as to future events which it or any of
its Subsidiaries, at the date of the issuance of such projections or estimates,
believed to be reasonable.
          (t) Insurance. It and each of its Subsidiaries has general commercial,
product liability, fire and casualty insurance policies with coverages which it
believes are customary for companies similarly situated to it and its
Subsidiaries in the same or similar business.
          (u) Financial Statements. The Companies have furnished Laurus with
copies of the Companies’ and their Subsidiaries’ consolidated audited balance
sheet, statement of retained earnings, statement of operations and statement of
cash flows for (x) its fiscal years ended December 31, 2004 and December 31,
2005 and (y) its fiscal quarters ended March 31, 2006 and June 30, 2006 (the
foregoing clause (x) and (y), collectively, the “Financial Statements”). Such
Financial Statements have been prepared in accordance with generally accepted
accounting principles as in effect in the United States, in each case, applied
on a consistent basis during the periods involved (except as may be otherwise
indicated in such financial statements or the notes thereto). No Financial
Statement contained any untrue statement of a material fact or omitted to state
a material fact required to be stated therein or necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. The Financial Statements have been prepared in accordance with
GAAP applied on a consistent basis during the periods involved (except as may be
otherwise indicated in such financial statements or the notes thereto) and
fairly present in all material respects the financial condition, the results of
operations and cash flows of the Companies and their Subsidiaries, on a
consolidated basis, as of, and for, the periods presented in each such Financial
Statement.
          (v) [Intentionally Deleted]
          (w) No Integrated Offering. Neither it, nor any of its Subsidiaries
nor any of its Affiliates, nor any Person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that would cause the offering of
the Securities pursuant to this Agreement or any Ancillary Agreement to be
integrated with prior offerings by it for purposes of the Securities Act which
would prevent it from issuing the Securities pursuant to Rule 506 under the
Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will it or any of its Affiliates or Subsidiaries take any action
or steps that would cause the offering of the Securities to be integrated with
other offerings and thereby resulting in the offering of securities to not have
been in compliance with Rule 506.
          (x) Stop Transfer. The Securities are restricted securities as of the
date of this Agreement. Neither it nor any of its Subsidiaries will issue any
stop transfer order or other order impeding the sale and delivery of any of the
Securities at such time as the Securities are
Security and Purchase Agreement

21



--------------------------------------------------------------------------------



 



registered for public sale or an exemption from registration is available,
except as required by state and federal securities laws.
          (y) Dilution. It specifically acknowledges that the Parent’s
obligation to issue the shares of Common Stock upon conversion of the Secured
Convertible Term Note and exercise of the Warrants is binding upon the Parent
and enforceable regardless of the dilution such issuance may have on the
ownership interests of other shareholders of the Parent.
          (z) Patriot Act. It certifies that, to the best of its knowledge,
neither it nor any of its Subsidiaries has been designated, nor is or shall be
owned or controlled, by a “suspected terrorist” as defined in Executive Order
13224. It hereby acknowledges that Laurus seeks to comply with all applicable
laws concerning money laundering and related activities. In furtherance of those
efforts, it hereby represents, warrants and covenants that: (i) none of the cash
or property that it or any of its Subsidiaries will pay or will contribute to
Laurus has been or shall be derived from, or related to, any activity that is
deemed criminal under United States law; and (ii) no contribution or payment by
it or any of its Subsidiaries to Laurus, to the extent that they are within its
or any such Subsidiary’s control shall cause Laurus to be in violation of the
United States Bank Secrecy Act, the United States International Money Laundering
Control Act of 1986 or the United States International Money Laundering
Abatement and Anti-Terrorist Financing Act of 2001. It shall promptly notify
Laurus if any of these representations, warranties and covenants ceases to be
true and accurate regarding it or any of its Subsidiaries. It shall provide
Laurus with any additional information regarding it and each Subsidiary thereof
that Laurus deems necessary or convenient to ensure compliance with all
applicable laws concerning money laundering and similar activities. It
understands and agrees that if at any time it is discovered that any of the
foregoing representations, warranties and covenants are incorrect, or if
otherwise required by applicable law or regulation related to money laundering
or similar activities, Laurus may undertake appropriate actions to ensure
compliance with applicable law or regulation, including but not limited to
segregation and/or redemption of Laurus’ investment in it. It further
understands that Laurus may release confidential information about it and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if Laurus, in its sole discretion, determines that it is in the best
interests of Laurus in light of relevant rules and regulations under the laws
set forth in subsection (ii) above.
          (aa) Company Name; Locations of Offices, Records and Collateral.
Schedule 12(aa) sets forth each Company’s name as it appears in official filings
in the state of its organization, the type of entity of each Company, the
organizational identification number issued by each Company’s state of
organization or a statement that no such number has been issued, each Company’s
state of organization, and the location of each Company’s chief executive
office, corporate offices, warehouses, other locations of Collateral and
locations where records with respect to Collateral are kept (including in each
case the county of such locations) and, except as set forth in such
Schedule 12(aa), such locations have not changed during the preceding twelve
months. As of the Closing Date, during the prior five years, except as set forth
in Schedule 12(aa), no Company has been known as or conducted business in any
other name (including trade names). Each Company has only one state of
organization.
Security and Purchase Agreement

22



--------------------------------------------------------------------------------



 



          (bb) ERISA. Based upon the Employee Retirement Income Security Act of
1974 (“ERISA”), and the regulations and published interpretations thereunder:
(i) neither it nor any of its Subsidiaries has engaged in any Prohibited
Transactions (as defined in Section 406 of ERISA and Section 4975 of the Code);
(ii) it and each of its Subsidiaries has met all applicable minimum funding
requirements under Section 302 of ERISA in respect of its plans; (iii) neither
it nor any of its Subsidiaries has any knowledge of any event or occurrence
which would cause the Pension Benefit Guaranty Corporation to institute
proceedings under Title IV of ERISA to terminate any employee benefit plan(s);
(iv) neither it nor any of its Subsidiaries has any fiduciary responsibility for
investments with respect to any plan existing for the benefit of persons other
than its or such Subsidiary’s employees; and (v) neither it nor any of its
Subsidiaries has withdrawn, completely or partially, from any multi-employer
pension plan so as to incur liability under the Multiemployer Pension Plan
Amendments Act of 1980.
          13. Covenants. Each Company, as applicable, covenants and agrees with
Laurus as follows:
          (a) Stop-Orders. The Parent shall advise Laurus, promptly after it
receives notice of issuance by the SEC, any state securities commission or any
other regulatory authority of any stop order or of any order preventing or
suspending any offering of any securities of the Parent, or of the suspension of
the qualification of the Common Stock of the Parent for offering or sale in any
jurisdiction, or the initiation of any proceeding for any such purpose.
          (b) Listing. Following the consummation of the Public Transaction
(such date, the “Public Transaction Closing Date”), the Public Company shall use
reasonable efforts to have the shares of Common Stock issuable upon conversion
of the Secured Convertible Term Note and exercise of the Warrants listed or
quoted on a Principal Market and the Public Company shall maintain a listing or
quotation, as applicable, on a Principal Market so long as any other shares of
Common Stock shall be so listed or quoted, as applicable. The Public Company
shall maintain listing or quotation, as applicable, of its Common Stock on
Principal Market, and will comply in all material respects with the Public
Company’s reporting, filing and other obligations under the bylaws or rules of
the National Association of Securities Dealers (“NASD”) and such exchanges, as
applicable.
          (c) Market Regulations. It shall notify the SEC, NASD and applicable
state authorities, in accordance with their requirements, of the transactions
contemplated by this Agreement, and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to Laurus and
promptly provide copies thereof to Laurus.
          (d) Reporting Requirements. Following the Public Transaction, the
Public Company shall timely file, which shall include the filing of a Form
12b-25 as applicable, with the SEC all reports required to be filed pursuant to
the Exchange Act and refrain from terminating its status as an issuer required
by the Exchange Act to file reports thereunder even if the Exchange Act or the
rules or regulations thereunder would permit such termination.
Security and Purchase Agreement

23



--------------------------------------------------------------------------------



 



          (e) Use of Funds. It shall use the proceeds of the Loans (i) to
consummate the Acquisition, repay certain existing indebtedness of the Companies
and to consummate the transactions contemplated under this Agreement and the
Ancillary Agreements and (ii) for general working capital purposes.
          (f) Access to Facilities. It shall, and shall cause each of its
Subsidiaries to, permit any representatives designated by Laurus (or any
successor of Laurus), upon a minimum of three (3) Business Days’ notice by
Laurus (or without notice in the event that an Event of Default has occurred and
is continuing) and during normal business hours, at the Companies’ reasonable
expense and accompanied by a representative of Company Agent (provided that no
such prior notice shall be required to be given and no such representative shall
be required to accompany Laurus in the event Laurus believes such access is
necessary to preserve or protect the Collateral or following the occurrence and
during the continuance of an Event of Default), to:
               (i) visit and inspect any of its or any such Subsidiary’s
properties;
               (ii) examine its or any such Subsidiary’s corporate and financial
records (unless such examination is not permitted by federal, state or local law
or by contract) and make copies thereof or extracts therefrom; and
               (iii) discuss its or any such Subsidiary’s affairs, finances and
accounts with its or any such Subsidiary’s directors, officers and Accountants.
Notwithstanding the foregoing, the Companies shall not be required to pay costs
and expenses of Laurus relating to the foregoing inspections, visits,
examinations and the like more frequently than three (3) times per calendar year
unless such visitation is conducted following the occurrence and during the
continuance of an Event of Default.
Notwithstanding the foregoing, neither it nor any of its Subsidiaries shall
provide any material, non-public information to Laurus unless Laurus signs a
confidentiality agreement and otherwise complies with Regulation FD, under the
federal securities laws.
          (g) Taxes. It shall, and shall cause each of its Subsidiaries to,
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon it and its Subsidiaries’ income, profits, property or business, as
the case may be; provided, however, that any such tax, assessment, charge or
levy need not be paid currently if (i) the validity thereof shall currently and
diligently be contested in good faith by appropriate proceedings, (ii) such tax,
assessment, charge or levy shall have no effect on the Lien priority of Laurus
in the Collateral, and (iii) if it and/or such Subsidiary, as applicable, shall
have set aside on its and/or such Subsidiary’s books adequate reserves with
respect thereto in accordance with GAAP; and provided, further, that it shall,
and shall cause each of its Subsidiaries to, pay all such taxes, assessments,
charges or levies forthwith upon the commencement of proceedings to foreclose
any lien which may have attached as security therefor.
          (h) Insurance. (i) It shall bear the full risk of loss from any loss
of any nature whatsoever with respect to the Collateral and it and each of its
Subsidiaries will, jointly and
Security and Purchase Agreement

24



--------------------------------------------------------------------------------



 



severally, bear the full risk of loss from any loss of any nature whatsoever
with respect to the assets pledged to Laurus as security for the Obligations.
Furthermore, it will insure or cause the Collateral to be insured in Laurus’
name as an additional insured and lender loss payee, with an appropriate loss
payable endorsement in form and substance satisfactory to Laurus, against loss
or damage by fire, flood, sprinkler leakage, theft, burglary, pilferage, loss in
transit and other risks customarily insured against by companies in similar
business similarly situated as it and its Subsidiaries including but not limited
to workers compensation, public and product liability and business interruption,
and such other hazards as Laurus shall specify in amounts and under insurance
policies and bonds by insurers acceptable to Laurus and all premiums thereon
shall be paid by such Company and the policies delivered to Laurus. If any such
Company fails to obtain the insurance and in such amounts of coverage as
otherwise required pursuant to this Section (h), Laurus may procure such
insurance and the cost thereof shall be promptly reimbursed by the Companies,
jointly and severally, and shall constitute Obligations.
               (ii) No Company’s insurance coverage shall be impaired or
invalidated by any act or neglect of any Company or any of its Subsidiaries and
the insurer will provide Laurus with no less than thirty (30) days’ notice prior
of cancellation;
               (iii) Laurus, in connection with its status as a lender loss
payee, will be assigned at all times to a first lien position until such time as
all Obligations have been indefeasibly satisfied in full.
          (i) Intellectual Property. It shall, and shall cause each of its
Subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all licenses and other rights to use Intellectual
Property owned or possessed by it and reasonably deemed to be necessary to the
conduct of its business.
          (j) Properties. It shall, and shall cause each of its Subsidiaries to,
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and it shall, and
shall cause each of its Subsidiaries to, at all times comply with each provision
of all leases to which it is a party or under which it occupies property if the
breach of such provision could reasonably be expected to have a Material Adverse
Effect.
          (k) Confidentiality.
It shall comply with the terms of the Confidentiality and Non-Disclosure
Agreement entered into between the Parent and Laurus on or prior to the date
hereof.
          (l) Required Approvals. It shall not, and shall not permit any of its
Subsidiaries to, without the prior written consent of Laurus, (i) create, incur,
assume or suffer to exist any indebtedness (exclusive of trade debt) whether
secured or unsecured other than each Company’s indebtedness to Laurus and as set
forth on Schedule 13(l)(i) attached hereto and made a part hereof and capital
leases, so long as the aggregate amount of all such obligations under such
capital leases does not exceed $75,000 at any time outstanding; (ii) cancel any
debt owing to it in excess of $50,000 in the aggregate during any 12 month
period other than any of the obligations evidenced by the Subordinated Debt
Documentation (unless such cancellation is
Security and Purchase Agreement

25



--------------------------------------------------------------------------------



 



permitted pursuant to the Subordination Agreements); (iii) assume, guarantee,
endorse or otherwise become directly or contingently liable in connection with
any obligations of any other Person, except the endorsement of negotiable
instruments by it or its Subsidiaries for deposit or collection or similar
transactions in the ordinary course of business; (iv) directly or indirectly
declare, pay or make any dividend or distribution on any class of its Stock or
apply any of its funds, property or assets to the purchase, redemption or other
retirement of any of its or its Subsidiaries’ Stock, or issue any preferred
stock; (v) purchase or hold beneficially any Stock or other securities or
evidences of indebtedness of, make or permit to exist any loans or advances to,
or make any investment or acquire any interest whatsoever in, any other Person,
including any partnership or joint venture, except (x) travel advances,
(y) loans to its and its Subsidiaries’ officers and employees not exceeding at
any one time an aggregate of $10,000, and (z) loans to its existing Subsidiaries
so long as such Subsidiaries are designated as either a co-borrower hereunder or
has entered into such guaranty and security documentation required by Laurus,
including, without limitation, to grant to Laurus a first priority perfected
security interest in substantially all of such Subsidiary’s assets to secure the
Obligations; (vi) create or permit to exist any Subsidiary, other than any
Subsidiary in existence on the date hereof and listed in Schedule 12(b) unless
such new Subsidiary is a wholly-owned Subsidiary and is designated by Laurus as
either a co-borrower or guarantor hereunder and such Subsidiary shall have
entered into all such documentation required by Laurus, including, without
limitation, to grant to Laurus a first priority perfected security interest in
substantially all of such Subsidiary’s assets to secure the Obligations;
(vii) directly or indirectly, prepay any indebtedness (other than to Laurus and
in the ordinary course of business), or repurchase, redeem, retire or otherwise
acquire any indebtedness (other than to Laurus and in the ordinary course of
business) except to make scheduled payments of principal and interest thereof;
(viii) except for the Public Transaction, enter into any merger, consolidation,
acquisition or other reorganization with or into any other Person or acquire all
or a portion of the assets or Stock of any Person or permit any other Person to
consolidate with or merge with it, unless (1) such Company is the surviving
entity of such merger, acquisition or consolidation, (2) no Event of Default
shall exist immediately prior to and after giving effect to such merger,
acquisition or consolidation, (3) such Company shall have provided Laurus copies
of all documentation relating to such merger, acquisition or consolidation and
(4) such Company shall have provided Laurus with at least thirty (30) days’
prior written notice of such merger, acquisition or consolidation;
(ix) materially change the nature of the business in which it is presently
engaged; (x) become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument which by its terms
would (under any circumstances) restrict its or any of its Subsidiaries’ right
to perform the provisions of this Agreement or any of the Ancillary Agreements;
(xi) change its fiscal year or make any changes in accounting treatment and
reporting practices without prior written notice to Laurus except as required by
GAAP or in the tax reporting treatment or except as required by law; (xii) enter
into any transaction with any employee, director or Affiliate, except in the
ordinary course on arms-length terms; (xiii) bill Accounts under any name except
the present name of such Company or any other legal trade name associated with
the Companies or the Public Company (following the Public Transaction), so long
as such Company or the Public Company has provided prior written notice to
Laurus of such legal trade name; or (xiv) sell, lease, transfer or otherwise
dispose of any of its properties or assets, or any of the properties or assets
of its Subsidiaries, except for (1) sales, leases, transfer or dispositions by
any Company to any other Company, (2) the sale of Inventory in the ordinary
course of business and (3) the
Security and Purchase Agreement

26



--------------------------------------------------------------------------------



 



disposition or transfer in the ordinary course of business during any fiscal
year of obsolete and worn-out Equipment and only to the extent that (x) the
proceeds of any such disposition are used to acquire replacement Equipment which
is subject to Laurus’ first priority security interest or are used to repay
Loans or to pay general corporate expenses, or (y) following the occurrence of
an Event of Default which continues to exist, the proceeds of which are remitted
to Laurus to be held as cash collateral for the Obligations.
          (m) Reissuance of Securities. The Parent or the Public Company
following the Public Transaction shall reissue certificates representing the
Securities without the legends set forth in Section 39 below at such time as:
               (i) the holder thereof is permitted to dispose of such Securities
pursuant to Rule 144(k) under the Securities Act; or
               (ii) upon resale subject to an effective registration statement
after such Securities are registered under the Securities Act.
The Parent agrees to cooperate with Laurus in connection with all resales
pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions necessary to
allow such resales provided the Parent and its counsel receive reasonably
requested representations from Laurus and broker, if any.
          (n) Opinion. On the Closing Date, it shall deliver to Laurus an
opinion acceptable to Laurus from each Company’s legal counsel. Each Company
will provide, at the Companies’ joint and several expense, such other legal
opinions in the future as are reasonably necessary for the resale and conversion
of the Secured Convertible Term Note and the exercise of the Warrants.
          (o) Legal Name, etc. It shall not, without providing Laurus with
30 days prior written notice, change (i) its name as it appears in the official
filings in the state of its organization, (ii) the type of legal entity it is,
(iii) its organization identification number, if any, issued by its state of
organization, (iv) its state of organization or (v) amend its certificate of
incorporation, by-laws or other organizational document.
          (p) Compliance with Laws. The operation of each of its and each of its
Subsidiaries’ business is and shall continue to be in compliance in all material
respects with all applicable federal, state and local laws, rules and
ordinances, including to all laws, rules, regulations and orders relating to
taxes, payment and withholding of payroll taxes, employer and employee
contributions and similar items, securities, employee retirement and welfare
benefits, employee health and safety and environmental matters.
          (q) Notices. It and each of its Subsidiaries shall promptly inform
Laurus in writing of: (i) the commencement of all proceedings and investigations
by or before and/or the receipt of any notices from, any governmental or
nongovernmental body and all actions and proceedings in any court or before any
arbitrator against or in any way concerning any event which could reasonably be
expected to have singly or in the aggregate, a Material Adverse Effect; (ii) any
change which has had, or could reasonably be expected to have, a Material
Security and Purchase Agreement

27



--------------------------------------------------------------------------------



 



Adverse Effect; (iii) any Event of Default or Default; and (iv) any default or
any event which with the passage of time or giving of notice or both would
constitute a default under any agreement for the payment of money to which it or
any of its Subsidiaries is a party or by which it or any of its Subsidiaries or
any of its or any such Subsidiary’s properties may be bound the breach of which
would have a Material Adverse Effect.
          (r) Margin Stock. It shall not permit any of the proceeds of the Loans
made hereunder to be used directly or indirectly to “purchase” or “carry”
“margin stock” or to repay indebtedness incurred to “purchase” or “carry”
“margin stock” within the respective meanings of each of the quoted terms under
Regulation U of the Board of Governors of the Federal Reserve System as now and
from time to time hereafter in effect.
          (s) Offering Restrictions. Except for stock or stock options granted
to its employees or directors, neither it nor any of its Subsidiaries shall,
prior to the full repayment of the Notes (together with all accrued and unpaid
interest and fees related thereto) and termination of this Agreement and the
full exercise by Laurus of the Warrants, (x) enter into any equity line of
credit agreement or similar agreement with a floorless pricing feature or
(y) issue, or enter into any agreement to issue, any securities with a floorless
variable/floating conversion and/or pricing feature which are or could be (by
conversion or registration) free-trading securities (i.e. common stock subject
to a registration statement).
          (t) Authorization and Reservation of Shares. The Parent shall at all
times have authorized and reserved a sufficient number of shares of Common Stock
to provide for the full conversion of the Secured Convertible Term Note and the
full exercise of the Warrants.
          (u) FIRPTA. Neither it, nor any of its Subsidiaries, is a “United
States real property holding corporation” as such term is defined in
Section 897(c)(2) of the Code and Treasury Regulation Section 1.897-2
promulgated thereunder and it and each of its Subsidiaries shall at no time take
any action or otherwise acquire any interest in any asset or property to the
extent the effect of which shall cause it and/or such Subsidiary, as the case
may be, to be a “United States real property holding corporation” as such term
is defined in Section 897(c)(2) of the Code and Treasury
Regulation Section 1.897-2 promulgated thereunder.
          (v) Additional Financings. It shall not, and shall not permit its
Subsidiaries to, agree, directly or indirectly, to any restriction with any
Person which limits the ability of any Company and/or any of its Subsidiaries to
provide any additional indebtedness and/or sell any equity interests to Laurus
or its affiliates.
          (w) Prohibition of Amendments to Subordinated Debt Documentation. It
shall not, without the prior written consent of Laurus, amend, modify or in any
way alter the terms of any of the Subordinated Debt Documentation.
          (x) Prohibition of Grant of Collateral for Subordinated Debt
Documentation. It shall not, without the prior written consent of Laurus, grant
or permit any of its Subsidiaries to grant to any Person any Collateral of such
Company or any collateral of any of its Subsidiaries as security for any
obligation arising under the Subordinated Debt Documentation.
Security and Purchase Agreement

28



--------------------------------------------------------------------------------



 



          (y) Prohibitions of Payment Under Subordinated Debt Documentation.
Neither it nor any of its Subsidiaries shall, without the prior written consent
of Laurus, make any payments in respect of the indebtedness evidenced by the
Subordinated Debt Documentation.
          (z) Public Transaction. The Parent shall consummate the Public
Transaction no later than the date that is the six month anniversary of the
Closing Date.
          (aa) Antidilution. In the event that the Parent issues additional
shares of Common Stock or securities convertible into or exercisable for Common
Stock (the “Additional Stock”) to a Person other than a Company prior to the
Public Company Closing Date (each, a “Dilution Event”), it shall issue an
additional warrant to Laurus, on the same terms as the Warrant issued by the
Parent to Laurus on the date hereof, representing the right to purchase twenty
percent (20%) of the total amount of Common Stock issued to such third party on
an as-converted basis (each, an “Additional Warrant”). Each Additional Warrant
shall be included as a “Warrant” under, and as defined in, this Agreement and
the Ancillary Agreements. Notwithstanding the foregoing contained in this clause
(aa), the Parent shall not be required to issue an Additional Warrant following
a Dilution Event if the price per share of Common Stock paid by such Person (or
the conversion price or exercise price in the case of a convertible or
exercisable security) in connection with any such issuance exceeds $3.69 (as
such price shall be appropriately adjusted for any stock split, subdivision,
combination of other similar corporate event that occurs after the date hereof)
or (ii) such Dilution Event consists of of the issuance of Common Stock or
securities convertible or exercisable for Common Stock under any employee stock
option plan (including any increase in the number of shares available under any
employee stock option plan), or employee stock purchase or bonus arrangement, in
each case, which is approved by the Board of Directors of the Company
          14. Further Assurances. At any time and from time to time, upon the
written request of Laurus and at the sole expense of Companies, each Company
shall promptly and duly execute and deliver any and all such further instruments
and documents and take such further action as Laurus may request (a) to obtain
the full benefits of this Agreement and the Ancillary Agreements, (b) to
protect, preserve and maintain Laurus’ rights in the Collateral and under this
Agreement or any Ancillary Agreement, and/or (c) to enable Laurus to exercise
all or any of the rights and powers herein granted or any Ancillary Agreement.
          15. Representations, Warranties and Covenants of Laurus. Laurus hereby
represents, warrants and covenants to each Company as follows:
          (a) Requisite Power and Authority. Laurus has all necessary power and
authority under all applicable provisions of law to execute and deliver this
Agreement and the Ancillary Agreements and to carry out their provisions. All
corporate action on Laurus’ part required for the lawful execution and delivery
of this Agreement and the Ancillary Agreements have been or will be effectively
taken prior to the Closing Date. Upon their execution and delivery, this
Agreement and the Ancillary Agreements shall be valid and binding obligations of
Laurus, enforceable in accordance with their terms, except (a) as limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other laws of
general application
Security and Purchase Agreement

29



--------------------------------------------------------------------------------



 



affecting enforcement of creditors’ rights, and (b) as limited by general
principles of equity that restrict the availability of equitable and legal
remedies.
          (b) Investment Representations. Laurus understands that the Securities
are being offered pursuant to an exemption from registration contained in the
Securities Act based in part upon Laurus’ representations contained in this
Agreement, including, without limitation, that Laurus is an “accredited
investor” within the meaning of Regulation D under the Securities Act. Laurus
has received or has had full access to all the information it considers
necessary or appropriate to make an informed investment decision with respect to
the Notes to be issued to it under this Agreement and the Securities acquired by
it upon the conversion of the Secured Convertible Term Note and the exercise of
the Warrants.
          (c) Laurus Bears Economic Risk. Laurus has substantial experience in
evaluating and investing in private placement transactions of securities in
companies similar to the Parent so that it is capable of evaluating the merits
and risks of its investment in the Parent and has the capacity to protect its
own interests. Laurus must bear the economic risk of this investment until the
Securities are sold pursuant to (i) an effective registration statement under
the Securities Act, or (ii) an exemption from registration is available.
          (d) Investment for Own Account. The Securities are being issued to
Laurus for its own account for investment only, and not as a nominee or agent
and not with a view towards or for resale in connection with their distribution.
          (e) Laurus Can Protect Its Interest. Laurus represents that by reason
of its, or of its management’s, business and financial experience, Laurus has
the capacity to evaluate the merits and risks of its investment in the Notes,
and the Securities and to protect its own interests in connection with the
transactions contemplated in this Agreement, and the Ancillary Agreements.
Further, Laurus is aware of no publication of any advertisement in connection
with the transactions contemplated in the Agreement or the Ancillary Agreements.
          (f) Accredited Investor. Laurus represents that it is an accredited
investor within the meaning of Regulation D under the Securities Act.
          (g) Shorting. Neither Laurus nor any of its Affiliates or investment
partners has, will, or will cause any Person, to directly engage in “short
sales” of the Parent’s Common Stock as long as any amount under any Note shall
remain outstanding.
          (h) Patriot Act. Laurus certifies that, to the best of Laurus’
knowledge, Laurus has not been designated, and is not owned or controlled, by a
“suspected terrorist” as defined in Executive Order 13224. Laurus seeks to
comply with all applicable laws concerning money laundering and related
activities. In furtherance of those efforts, Laurus hereby represents, warrants
and covenants that: (i) none of the cash or property that Laurus will use to
make the Loans has been or shall be derived from, or related to, any activity
that is deemed criminal under United States law; and (ii) no disbursement by
Laurus to any Company to the extent within Laurus’ control, shall cause Laurus
to be in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
Security and Purchase Agreement

30



--------------------------------------------------------------------------------



 



2001. Laurus shall promptly notify the Company Agent if any of these
representations ceases to be true and accurate regarding Laurus. Laurus agrees
to provide the Company any additional information regarding Laurus that the
Company deems necessary or convenient to ensure compliance with all applicable
laws concerning money laundering and similar activities. Laurus understands and
agrees that if at any time it is discovered that any of the foregoing
representations are incorrect, or if otherwise required by applicable law or
regulation related to money laundering similar activities, Laurus may undertake
appropriate actions to ensure compliance with applicable law or regulation,
including but not limited to segregation and/or redemption of Laurus’ investment
in the Parent. Laurus further understands that the Parent may release
information about Laurus and, if applicable, any underlying beneficial owners,
to proper authorities if the Parent, in its sole discretion, determines that it
is in the best interests of the Parent in light of relevant rules and
regulations under the laws set forth in subsection (ii) above.
          (i) Limitation on Acquisition of Common Stock. Notwithstanding
anything to the contrary contained in this Agreement, any Ancillary Agreement,
or any document, instrument or agreement entered into in connection with any
other transaction entered into by and between Laurus and any Company (and/or
Subsidiaries or Affiliates of any Company), Laurus shall not acquire stock in
the Parent (including, without limitation, pursuant to a contract to purchase,
by exercising an option or warrant, by converting any other security or
instrument, by acquiring or exercising any other right to acquire, shares of
stock or other security convertible into shares of stock in the Parent, or
otherwise, and such options, warrants, conversion or other rights shall not be
exercisable) to the extent such stock acquisition would cause any interest
(including any original issue discount) payable by any Company to Laurus not to
qualify as portfolio interest, within the meaning of Section 881(c)(2) of the
Internal Revenue Code of 1986, as amended (the “Code”) by reason of
Section 881(c)(3) of the Code, taking into account the constructive ownership
rules under Section 871(h)(3)(C) of the Code (the “Stock Acquisition
Limitation”). The Stock Acquisition Limitation shall automatically become null
and void without any notice to any Company upon the earlier to occur of either
(a) the Parent’s delivery to Laurus of a Notice of Redemption (as defined in the
Secured Convertible Term Note) or (b) the existence of an Event of Default at a
time when the average closing price of the Common Stock as reported by
Bloomberg, L.P. on the Principal Market for the immediately preceding five
trading days is greater than or equal to 150% of the Fixed Conversion Price (as
defined in the Secured Convertible Term Note).
          (j) Confidentiality. Laurus shall comply with the terms of the
Confidentiality and Non-Disclosure Agreement entered into between the Parent and
Laurus on or prior to the date hereof.
          16. Power of Attorney. Each Company hereby appoints Laurus, or any
other Person whom Laurus may designate as such Company’s attorney, so long as
actions taken by Laurus in such capacity or otherwise pursuant to this
Section 16 are consistent with the terms of this Agreement, with power to:
          (a) (i) execute any security related documentation on such Company’s
behalf and to supply any omitted information and correct patent errors in any
documents executed by such Company or on such Company’s behalf; (ii) to file
financing statements against such
Security and Purchase Agreement

31



--------------------------------------------------------------------------------



 



Company covering the Collateral (and, in connection with the filing of any such
financing statements, describe the Collateral as “all assets and all personal
property, whether now owned and/or hereafter acquired” (or any substantially
similar variation thereof)); (iii) sign such Company’s name on any invoice or
bill of lading relating to any Accounts, drafts against Account Debtors,
schedules and assignments of Accounts, notices of assignment, financing
statements and other public records, verifications of Account and notices to or
from Account Debtors; and (iv) to do all other things Laurus deems necessary to
carry out the terms of Section 6 of this Agreement, and
          (b) upon the occurrence and during the continuance of an Event of
Default; (i) endorse such Company’s name on any checks, notes, acceptances,
money orders, drafts or other forms of payment or security that may come into
Laurus’ possession; (ii) verify the validity, amount or any other matter
relating to any Account by mail, telephone, telegraph or otherwise with Account
Debtors; (iii) do all other things necessary to carry out this Agreement, any
Ancillary Agreement and all related documents; and (iv) notify the post office
authorities to change the address for delivery of such Company’s mail to an
address designated by Laurus, and to receive, open and dispose of all mail
addressed to such Company. Each Company hereby ratifies and approves all acts of
the attorney. Neither Laurus, nor the attorney will be liable for any acts or
omissions or for any error of judgment or mistake of fact or law, except for
negligence or willful misconduct. This power, being coupled with an interest, is
irrevocable so long as Laurus has a security interest and until the Loans have
been fully satisfied.
          17. Term of Agreement.
          (a) Laurus’ agreement to make Loans and extend financial
accommodations under and in accordance with the terms of this Agreement or any
Ancillary Agreement shall continue in full force and effect until the expiration
of the Term. At Laurus’ election following the occurrence of and during the
continuance of an Event of Default, Laurus may, after providing written notice
to the Companies, terminate this Agreement. The termination of the Agreement
shall not affect any of Laurus’ rights hereunder or any Ancillary Agreement and
the provisions hereof and thereof shall continue to be fully operative until the
Obligations (other than those Obligations set forth in the Warrants, the Public
Transaction Letter Agreement, the Supplementary Agreement and the Registration
Rights Agreement) have been irrevocably paid in full. Notwithstanding the
foregoing, Laurus shall promptly release its security interests upon irrevocable
payment to it of all Obligations (other than those Obligations set forth in the
Warrants, the Public Transaction Letter Agreement, the Supplementary Agreement
and the Registration Rights Agreement).
          (b) Notwithstanding the foregoing, upon indefeasible prepayment of the
Obligations (other than those Obligations set forth in the Warrants, the Public
Transaction Letter Agreement, the Supplementary Agreement and the Registration
Rights Agreement) in full in immediately available funds, the Companies shall
have the right to terminate this Agreement and the Ancillary Agreements, other
than the Warrants, the Public Transaction Letter Agreement, the Supplementary
Agreement and the Registration Rights Agreement.
Security and Purchase Agreement

32



--------------------------------------------------------------------------------



 



          18. Termination of Lien. The Liens and rights granted to Laurus
hereunder and any Ancillary Agreements and the financing statements filed in
connection herewith or therewith shall continue in full force and effect,
notwithstanding the termination of this Agreement or the fact that any Company’s
account may from time to time be temporarily in a zero or credit position, until
all of the Loans have been indefeasibly paid in full and this Agreement has been
terminated in accordance with the terms of this Agreement. Laurus shall not,
however, be required to send termination statements to any Company, or to file
them with any filing office, unless and until this Agreement and the Ancillary
Agreements, other than the Warrants, the Public Transaction Letter Agreement,
the Supplementary Agreement and the Registration Rights Agreement, shall have
been terminated in accordance with their terms and all Loans indefeasibly paid
in full in immediately available funds. Upon the full, final and indefeasible
payment of all Obligations (other than those obligations set forth in the
Warrants, the Public Transaction Letter Agreement, the Supplementary Agreement
and the Registration Rights Agreement) and the termination of this Agreement and
the Ancillary Agreements (other than the Warrants, the Public Transaction Letter
Agreement, the Supplementary Agreement and the Registration Rights Agreement),
Laurus shall release its security interests and Liens in and to the Collateral,
shall execute in favor of each Company any UCC release or termination statement
(or other documents reasonably requested by a Company) in respect thereof, shall
release each security instrument and any other recorded security document and
shall reassign and deliver to each Company all other Collateral then in the
physical possession of Laurus or its agent (without recourse and without
representations or warranties of any kind). The Companies shall bear all
out-of-pocket expenses (including, without limitation, reasonable legal fees and
disbursements of Laurus) in connection with such release, reassignment and
delivery. All such release and/or termination documentation shall be reasonably
satisfactory to Laurus, the Companies and their respective counsel.
          19. Events of Default. The occurrence of any of the following shall
constitute an “Event of Default”:
          (a) failure to make payment of any of the Obligations when required
hereunder, and, in any such case, such failure shall continue for a period of
five (5) Business Days following the date upon which any such payment was due;
          (b) failure by any Company or any of its Subsidiaries to pay any taxes
when due unless such taxes are being contested in good faith by appropriate
proceedings and with respect to which adequate reserves have been provided on
such Company’s and/or such Subsidiary’s books;
          (c) failure to perform under, and/or committing any breach of, in any
material respect, this Agreement or any covenant contained herein, which failure
or breach shall continue without remedy for a period of thirty (30) days after
the occurrence thereof;
          (d) any representation, warranty or statement made by any Company or
any of its Subsidiaries hereunder, in any Ancillary Agreement, any certificate,
statement or document delivered pursuant to the terms hereof, or in connection
with the transactions contemplated by
Security and Purchase Agreement

33



--------------------------------------------------------------------------------



 



this Agreement should prove to be false or misleading in any material respect on
the date as of which made or deemed made;
          (e) the occurrence of any default (or similar term) in the observance
or performance of any other agreement or condition relating to any indebtedness
or contingent obligation of any Company or any of its Subsidiaries (including,
without limitation, the indebtedness evidenced by the Subordinated Debt
Documentation) beyond the period of grace (if any), the effect of which default
is to cause, or permit the holder or holders of such indebtedness or beneficiary
or beneficiaries of such contingent obligation to cause, such indebtedness or
contingent obligation to become due prior to its stated maturity or such
contingent obligation to become payable; provided that it shall not constitute
an Event of Default under this Section 19(e) unless the amount of any such
indebtedness or contingent obligation (taken in the aggregate) exceeds $50,000;
          (f) attachments or levies in excess of $200,000 in the aggregate are
made upon any Company’s assets or a judgment is rendered against any Company’s
property involving a liability of more than $200,000 which shall not have been
vacated, discharged, stayed or bonded within forty five (45) days from the entry
thereof;
          (g) any change in any Company’s or any of its Subsidiary’s condition
or affairs (financial or otherwise), other than the transactions contemplated by
the Public Transaction, which in Laurus’ reasonable, good faith opinion, could
reasonably be expected to have a Material Adverse Effect and which are
continuing following ten (10) Business Days’ notice by Laurus;
          (h) any Lien created hereunder or under any Ancillary Agreement for
any reason ceases to be or is not a valid and perfected Lien having a first
priority interest;
          (i) any Company or any of its Subsidiaries shall (i) apply for,
consent to or suffer to exist the appointment of, or the taking of possession
by, a receiver, custodian, trustee or liquidator of itself or of all or a
substantial part of its property, (ii) make a general assignment for the benefit
of creditors, (iii) commence a voluntary case under the federal bankruptcy laws
(as now or hereafter in effect), (iv) be adjudicated a bankrupt or insolvent,
(v) file a petition seeking to take advantage of any other law providing for the
relief of debtors, (vi) acquiesce to without challenge within ten (10) days of
the filing thereof, or failure to have dismissed within ninety (90) days, any
petition filed against it in any involuntary case under such bankruptcy laws, or
(vii) take any action for the purpose of effecting any of the foregoing;
          (j) any Company or any of its Subsidiaries shall admit in writing its
inability, or be generally unable, to pay its debts as they become due or cease
operations of its present business;
          (k) any Company or any of its Subsidiaries directly or indirectly
sells, assigns, transfers, conveys, or suffers or permits to occur any sale,
assignment, transfer or conveyance of any assets of such Company or any interest
therein, except as permitted herein;
Security and Purchase Agreement

34



--------------------------------------------------------------------------------



 



          (l) (i) any “Person” or “group” (as such terms are defined in Sections
13(d) and 14(d) of the Exchange Act, as in effect on the date hereof), other
than Laurus, is or becomes the “beneficial owner” (as defined in Rules 13(d)-3
and 13(d)-5 under the Exchange Act), directly or indirectly, of 40% or more on a
fully diluted basis of the then outstanding voting equity interest of the Parent
(other than a “Person” or “group” that beneficially owns 30% or more of such
outstanding voting equity interests of the Parent on the date hereof), or
(ii) the Board of Directors of the Parent shall cease to consist of a majority
of the Board of Directors of the Parent on the date hereof (or directors
appointed by a majority of the board of directors in effect immediately prior to
such appointment) or (iii) other than in connection with the Public Company
Transaction, the Parent or any of its Subsidiaries merges or consolidates with
or sells all or substantially all of its assets to, any other person or entity,
in each case, without the prior written consent of Laurus;
          (m) the indictment or threatened indictment of any Company or any of
its Subsidiaries or any executive officer of any Company or any of its
Subsidiaries under any criminal statute, or commencement or threatened
commencement of criminal or civil proceeding against any Company or any of its
Subsidiaries or any executive officer of any Company or any of its Subsidiaries
pursuant to which statute or proceeding penalties or remedies sought or
available include forfeiture of any of the property of any Company or any of its
Subsidiaries;
          (n) an Event of Default (or similar term) shall occur under and as
defined in any Note or in any other Ancillary Agreement;
          (o) any Company or any of its Subsidiaries shall breach any term or
provision of any Ancillary Agreement to which it is a party (including, without
limitation, Section 7(e) of the Registration Rights Agreement), in any material
respect which breach is not cured within any applicable cure or grace period
provided in respect thereof (if any);
          (p) any Company or any of its Subsidiaries attempts to terminate,
challenges the validity of, or its liability under this Agreement or any
Ancillary Agreement, or any proceeding shall be brought to challenge the
validity, binding effect of any Ancillary Agreement or any Ancillary Agreement
ceases to be a valid, binding and enforceable obligation of such Company or any
of its Subsidiaries (to the extent such Persons are a party thereto);
          (q) an SEC stop trade order or Principal Market trading suspension of
the Common Stock shall be in effect for five (5) consecutive days or five
(5) days during a period of ten (10) consecutive days, excluding in all cases a
suspension of all trading on a Principal Market, provided that the Parent shall
not have been able to cure such trading suspension within thirty (30) days of
the notice thereof or list the Common Stock on another Principal Market within
sixty (60) days of such notice; or
          (r) The Parent’s failure to deliver Common Stock to Laurus pursuant to
and in the form required by the Secured Convertible Term Note, the Warrant and
this Agreement, if such failure to deliver Common Stock shall not be cured
within three (3) Business Days or any Company is required to issue a replacement
Note to Laurus and such Company shall fail to deliver such replacement Note
within seven (7) Business Days;
Security and Purchase Agreement

35



--------------------------------------------------------------------------------



 



          (s) any Company, or any of its Subsidiaries shall take or participate
in any action which would be prohibited under the provisions of any of the
Subordinated Debt Documentation or make any payment on the indebtedness
evidenced by the Subordinated Debt Documentation to a Person that was not
entitled to receive such payments under the subordination provisions of
applicable Subordinated Debt Documentation; or
          (t) any material modification, without the consent of Laurus, to the
terms of the Request for Establishment of Standing Wire Transfer Instructions,
dated September 22, 2006, by and between Parent and Silicon Valley Bank.
          20. Remedies. Following the occurrence, and during the occurrence, of
an Event of Default, Laurus shall, following the provision of written notice to
the Companies, have the right to demand repayment in full of all Loans, whether
or not otherwise due. Until all Obligations (other than those Obligations set
forth in the Warrants, the Public Transaction Letter Agreement, the
Supplementary Agreement and the Registration Rights Agreement) have been fully
and indefeasibly satisfied, Laurus shall retain its Lien in all Collateral.
Laurus shall have, in addition to all other rights provided herein and in each
Ancillary Agreement, the rights and remedies of a secured party under the UCC,
and under other applicable law, all other legal and equitable rights to which
Laurus may be entitled, including the right to take immediate possession of the
Collateral, to require each Company to assemble the Collateral, at Companies’
joint and several expense, and to make it available to Laurus at a place
designated by Laurus which is reasonably convenient to both parties and to enter
any of the premises of any Company or wherever the Collateral shall be located,
with or without force or process of law, and to keep and store the same on said
premises until sold (and if said premises be the property of any Company, such
Company agrees not to charge Laurus for storage thereof), and the right to apply
for the appointment of a receiver for such Company’s property. Further, Laurus
may, at any time or times after the occurrence of an Event of Default, sell and
deliver all Collateral held by or for Laurus at public or private sale for cash,
upon credit or otherwise, at such prices and upon such terms as Laurus, in
Laurus’ sole discretion, deems advisable or Laurus may otherwise recover upon
the Collateral in any commercially reasonable manner as Laurus, in its sole
discretion, deems advisable. The requirement of reasonable notice shall be met
if such notice is mailed postage prepaid to Company Agent at Company Agent’s
address as shown in Laurus’ records, at least ten (10) days before the time of
the event of which notice is being given. Laurus may be the purchaser at any
sale, if it is public. In connection with the exercise of the foregoing
remedies, Laurus is granted permission to use all of each Company’s Intellectual
Property. The proceeds of sale shall be applied first to all costs and expenses
of sale, including attorneys’ fees, and second to the payment (in whatever order
Laurus elects) of all Obligations. After the indefeasible payment and
satisfaction in full of all of the Obligations, and after the payment by Laurus
of any other amount required by any provision of law, including
Section 9-608(a)(1) of the UCC (but only after Laurus has received what Laurus
considers reasonable proof of a subordinate party’s security interest), the
surplus, if any, shall be paid to Company Agent (for the benefit of the
applicable Companies) or its representatives or to whosoever may be lawfully
entitled to receive the same, or as a court of competent jurisdiction may
direct. The Companies shall remain jointly and severally liable to Laurus for
any deficiency. Each Company and Laurus acknowledge that the actual damages that
would be incurred by Laurus after the occurrence of an Event of Default would be
difficult to quantify and that such Company and Laurus have agreed
Security and Purchase Agreement

36



--------------------------------------------------------------------------------



 



that the fees and obligations set forth in this Section and in this Agreement
would constitute fair and appropriate liquidated damages in the event of any
such termination. The parties hereto each hereby agree that the exercise by any
party hereto of any right granted to it or the exercise by any party hereto of
any remedy available to it (including, without limitation, the issuance of a
notice of redemption, a borrowing request and/or a notice of default), in each
case, hereunder or under any Ancillary Agreement shall not constitute
confidential information and no party shall have any duty to the other party to
maintain such information as confidential, except for the portions of such
publicly filed documents that are subject to confidential treatment request made
by the Companies to the SEC.
          21. Waivers. To the full extent permitted by applicable law, each
Company hereby waives (a) presentment, demand and protest, and notice of
presentment, dishonor, intent to accelerate, acceleration, protest, default,
nonpayment, maturity, release, compromise, settlement, extension or renewal of
any or all of this Agreement and the Ancillary Agreements or any other notes,
commercial paper, Accounts, contracts, Documents, Instruments, Chattel Paper and
guaranties at any time held by Laurus on which such Company may in any way be
liable, and hereby ratifies and confirms whatever Laurus may do in this regard;
and (b) all rights to notice and a hearing prior to Laurus’ taking possession or
control of, or to Laurus’ replevy, attachment or levy upon, any Collateral or
any bond or security that might be required by any court prior to allowing
Laurus to exercise any of its remedies. Each Company acknowledges that it has
been advised by counsel of its choices and decisions with respect to this
Agreement, the Ancillary Agreements and the transactions evidenced hereby and
thereby.
          22. Expenses. The Companies shall jointly and severally pay all of
Laurus’ out-of-pocket costs and expenses, including reasonable fees and
disbursements of in-house or outside counsel and appraisers, in connection with
(x) subject to the limitations set forth in Section 5(b)(iii), the preparation,
execution and delivery of this Agreement and the Ancillary Agreements, and
(y) in connection with the prosecution or defense of any action, contest,
dispute, suit or proceeding concerning any matter in any way arising out of,
related to or connected with this Agreement or any Ancillary Agreement. The
Companies shall also jointly and severally pay all of Laurus’ reasonable fees,
charges, out-of-pocket costs and expenses, including fees and disbursements of
counsel and appraisers, in connection with (a) the preparation, execution and
delivery of any waiver, any amendment thereto or consent proposed or executed in
connection with the transactions contemplated by this Agreement or the Ancillary
Agreements, (b) Laurus’ obtaining performance of the Obligations under this
Agreement and any Ancillary Agreements, including, but not limited to, the
enforcement or defense of Laurus’ security interests, assignments of rights and
Liens hereunder as valid perfected security interests, (c) any attempt to
inspect, verify, protect, collect, sell, liquidate or otherwise dispose of any
Collateral, (d) any appraisals or reappraisals of any property (real or
personal) pledged to Laurus by any Company or any of its Subsidiaries as
Collateral for, or any other Person as security for, the Obligations hereunder
and (e) any consultations in connection with any of the foregoing. The Companies
shall also jointly and severally pay Laurus’ customary bank charges for all bank
services (including wire transfers) performed or caused to be performed by
Laurus for any Company or any of its Subsidiaries at any Company’s or such
Subsidiary’s request or in connection with any Company’s loan account with
Laurus. All such costs and expenses together with all filing, recording and
search fees, taxes and interest payable by the Companies to Laurus
Security and Purchase Agreement

37



--------------------------------------------------------------------------------



 



shall be payable on demand and shall be secured by the Collateral. If any tax by
any Governmental Authority is or may be imposed on or as a result of any
transaction between any Company and/or any Subsidiary thereof, on the one hand,
and Laurus on the other hand, which Laurus is or may be required to withhold or
pay (including, without limitation, as a result of a breach by any Company or
any of its Subsidiaries of Section 13(u) herein), the Companies hereby jointly
and severally indemnifies and holds Laurus harmless in respect of such taxes,
and the Companies will repay to Laurus the amount of any such taxes which shall
be charged to the Companies’ account; and until the Companies shall furnish
Laurus with indemnity therefor (or supply Laurus with evidence satisfactory to
it that due provision for the payment thereof has been made), Laurus may hold
without interest any balance standing to each Company’s credit and Laurus shall
retain its Liens in any and all Collateral.
          23. Assignment.
          (a) Laurus may assign any or all of the Obligations together with any
or all of the security therefor to any Person and any such assignee shall
succeed to all of Laurus’ rights with respect thereto; provided that, unless an
Event of Default has occurred and is continuing, Laurus shall not be permitted
under any circumstances to effect any such assignment to a competitor of any
Company or to a fund or other entity, which has an investment or other economic
interest, in its investment portfolio or otherwise, in a competitor of any
Company or holds an interest in the same. Upon such assignment, Laurus shall be
released from all responsibility for the Collateral to the extent same is
assigned to any transferee. Laurus may from time to time sell or otherwise grant
participations in any of the Obligations and the holder of any such
participation shall, subject to the terms of any agreement between Laurus and
such holder, be entitled to the same benefits as Laurus with respect to any
security for the Obligations in which such holder is a participant. Each Company
agrees that each such holder may exercise any and all rights of banker’s lien,
set-off and counterclaim with respect to its participation in the Obligations as
fully as though such Company were directly indebted to such holder in the amount
of such participation.
          (b) Prior to the closing of the Public Transaction, the Public Company
shall enter into any and all assignment and assumption documents required by
Laurus, which documents shall be satisfactory in form and substance to Laurus
and satisfy all terms and conditions of the Public Company Letter Agreement.
Notwithstanding the foregoing, at no time will the foregoing assignment
diminish, in any manner whatsoever, Laurus’ right, title and interest in and to
the Collateral and the Obligations and Laurus’ rights under this Agreement and
the Ancillary Agreements. Prior to the closing of the Public Transaction,
Company Agent shall take all necessary actions to preserve Laurus’ right, title
and interest in and to the Collateral and the Obligations (as contemplated by
this Agreement) and Laurus’ rights under this Agreement and the Ancillary
Agreements.
          24. No Waiver; Cumulative Remedies. Failure by Laurus to exercise any
right, remedy or option under this Agreement, any Ancillary Agreement or any
supplement hereto or thereto or any other agreement between or among any Company
and Laurus or delay by Laurus in exercising the same, will not operate as a
waiver; no waiver by Laurus will be effective unless it is in writing and then
only to the extent specifically stated. Laurus’ rights and
Security and Purchase Agreement

38



--------------------------------------------------------------------------------



 



remedies under this Agreement and the Ancillary Agreements will be cumulative
and not exclusive of any other right or remedy which Laurus may have.
          25. Application of Payments. Each Company irrevocably waives the right
to direct the application of any and all payments at any time or times hereafter
received by Laurus from or on such Company’s behalf and each Company hereby
irrevocably agrees that Laurus shall have the continuing exclusive right to
apply and reapply any and all payments received at any time or times hereafter
against the Obligations hereunder in such manner as Laurus may deem advisable
notwithstanding any entry by Laurus upon any of Laurus’ books and records.
          26. Indemnity.
          (a) The Companies hereby jointly and severally, indemnifies and holds
Laurus, and their respective affiliates, employees, attorneys and agents (each,
an “Indemnified Person”), harmless from and against any and all suits, actions,
proceedings, claims, damages, losses, liabilities and expenses of any kind or
nature whatsoever (including attorneys’ fees and disbursements and other costs
of investigation or defense, including those incurred upon any appeal) which may
be instituted or asserted against or incurred by any such Indemnified Person, as
the result of credit having been extended, suspended or terminated, under this
Agreement or any of the Ancillary Agreements or with respect to the execution,
delivery, enforcement, performance and administration of, or in any other way
arising out of or relating to, this Agreement, the Ancillary Agreements or any
other documents or transactions contemplated by or referred to herein or therein
and any actions or failures to act with respect to any of the foregoing, except
to the extent that any such indemnified liability is finally determined by a
court of competent jurisdiction to have resulted from such Indemnified Person’s
gross negligence or willful misconduct. NO INDEMNIFIED PERSON SHALL BE
RESPONSIBLE OR LIABLE TO ANY PARTY OR TO ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY
BENEFICIARY OR ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH
PARTY, FOR INDIRECT, PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE
ALLEGED AS A RESULT OF CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED
UNDER THIS AGREEMENT OR ANY ANCILLARY AGREEMENT OR AS A RESULT OF ANY OTHER
TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
          (b) Laurus agrees to indemnify, hold harmless, reimburse and defend
each Company and each Company’s officers, directors, agents, affiliates, control
persons and principal shareholders, at all times against any claims, costs,
expenses, liabilities, obligations, losses or damages (including reasonable
legal fees) of any nature, incurred by or imposed upon such Company which
result, arise out of or are based upon: (i) any misrepresentation by Laurus or
breach of any warranty by Laurus in this Agreement or in any exhibits or
schedules attached hereto or any Ancillary Agreement; or (ii) any breach or
default in performance by Laurus of any covenant or undertaking to be performed
by Laurus hereunder, or any other agreement entered into by and among any
Company and Laurus relating hereto.
          27. Revival. The Companies further agree that to the extent any
Company makes a payment or payments to Laurus, which payment or payments or any
part thereof are
Security and Purchase Agreement

39



--------------------------------------------------------------------------------



 



subsequently invalidated, declared to be fraudulent or preferential, set aside
and/or required to be repaid to a trustee, receiver or any other party under any
bankruptcy act, state or federal law, common law or equitable cause, then, to
the extent of such payment or repayment, the obligation or part thereof intended
to be satisfied shall be revived and continued in full force and effect as if
said payment had not been made.
          28. Borrowing Agency Provisions.
          (a) Each Company hereby irrevocably designates Company Agent to be its
attorney and agent and in such capacity to borrow, sign and endorse notes, and
execute and deliver all instruments, documents, writings and further assurances
now or hereafter required hereunder, on behalf of such Company, and hereby
authorizes Laurus to pay over or credit all loan proceeds hereunder in
accordance with the request of Company Agent.
          (b) The handling of this credit facility as a co-borrowing facility
with a borrowing agent in the manner set forth in this Agreement is solely as an
accommodation to the Companies and at their request. Laurus shall not incur any
liability to any Company as a result thereof. To induce Laurus to do so and in
consideration thereof, each Company hereby indemnifies Laurus and holds Laurus
harmless from and against any and all liabilities, expenses, losses, damages and
claims of damage or injury asserted against Laurus by any Person arising from or
incurred by reason of the handling of the financing arrangements of the
Companies as provided herein, reliance by Laurus on any request or instruction
from Company Agent or any other action taken by Laurus with respect to this
Section 28.
          (c) All Obligations shall be joint and several, and the Companies
shall make payment upon the maturity of the Obligations by acceleration or
otherwise, and such obligation and liability on the part of the Companies shall
in no way be affected by any extensions, renewals and forbearance granted by
Laurus to any Company, failure of Laurus to give any Company notice of borrowing
or any other notice, any failure of Laurus to pursue to preserve its rights
against any Company, the release by Laurus of any Collateral now or thereafter
acquired from any Company, and such agreement by any Company to pay upon any
notice issued pursuant thereto is unconditional and unaffected by prior recourse
by Laurus to any Company or any Collateral for such Company’s Obligations or the
lack thereof.
          (d) Each Company expressly waives any and all rights of subrogation,
reimbursement, indemnity, exoneration, contribution or any other claim which
such Company may now or hereafter have against the other or other Person
directly or contingently liable for the Obligations, or against or with respect
to any other’s property (including, without limitation, any property which is
Collateral for the Obligations), arising from the existence or performance of
this Agreement, until all Obligations have been indefeasibly paid in full and
this Agreement has been irrevocably terminated.
          (e) Each Company represents and warrants to Laurus that (i) Companies
have one or more common shareholders, directors and officers, (ii) the
businesses and corporate activities of Companies are closely related to, and
substantially benefit, the business and corporate activities of Companies,
(iii) the financial and other operations of Companies are
Security and Purchase Agreement

40



--------------------------------------------------------------------------------



 



performed on a combined basis as if Companies constituted a consolidated
corporate group, (iv) Companies will receive a substantial economic benefit from
entering into this Agreement and will receive a substantial economic benefit
from the application of each Loan hereunder, in each case, whether or not such
amount is used directly by any Company and (v) all requests for Loans hereunder
by the Company Agent are for the exclusive and indivisible benefit of the
Companies as though, for purposes of this Agreement, the Companies constituted a
single entity.
          29. Notices. Any notice or request hereunder may be given to any
Company, Company Agent or Laurus at the respective addresses set forth below or
as may hereafter be specified in a notice designated as a change of address
under this Section. Any notice or request hereunder shall be given by registered
or certified mail, return receipt requested, hand delivery, overnight mail or
telecopy (confirmed by mail). Notices and requests shall be, in the case of
those by hand delivery, deemed to have been given when delivered to any officer
of the party to whom it is addressed, in the case of those by mail or overnight
mail, deemed to have been given three (3) Business Days after the date when
deposited in the mail or with the overnight mail carrier, and, in the case of a
telecopy, when confirmed.
Notices shall be provided as follows:

     
If to Laurus:
  Laurus Master Fund, Ltd.
c/o M&C Corporate Services Limited
P.O. Box 309 GT
Ugland House
George Town
South Church Street
Grand Cayman, Cayman Islands
Facsimile:  345-949-8080

 
   
With a copy to:
  Laurus Capital Management, LLC
825 Third Avenue, 17th Fl.
New York, New York 10022
Attention:   Portfolio Services
Telephone:  (212) 541-5800
Telecopier: (212) 541-4410

 
   
If to any Company, or Company Agent: 
   
Silicon Mountain Memory, Incorporated
4755 Walnut Street
Boulder, Colorado 80301
Attention:  Rudolph (Tré) A. Cates III
Telephone: (303) 938-1155
Facsimile:  (303) 938-1166


Security and Purchase Agreement

41



--------------------------------------------------------------------------------



 



     
With a copy to: 
  Patton Boggs LLP
1660 Lincoln Street, Suite 1900
Denver, Colorado 80264
Attention:  Alan Talesnick, Esq.
Telephone: (303) 894-6378
Facsimile:  (303) 894-9239

or such other address as may be designated in writing hereafter in accordance
with this Section 29 by such Person.
          30. Governing Law, Jurisdiction and Waiver of Jury Trial.
          (a) THIS AGREEMENT AND THE ANCILLARY AGREEMENTS SHALL BE GOVERNED BY
AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
APPLICABLE TO CONTRACTS MADE AND PERFORMED IN SUCH STATE, WITHOUT REGARD TO
PRINCIPLES OF CONFLICTS OF LAW.
          (b) EACH COMPANY HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN THE COUNTY OF NEW YORK, STATE OF NEW YORK SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN ANY COMPANY,
ON THE ONE HAND, AND LAURUS, ON THE OTHER HAND, PERTAINING TO THIS AGREEMENT OR
ANY OF THE ANCILLARY AGREEMENTS OR TO ANY MATTER ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR ANY OF THE ANCILLARY AGREEMENTS; PROVIDED, THAT LAURUS AND
EACH COMPANY ACKNOWLEDGE THAT ANY APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD
BY A COURT LOCATED OUTSIDE OF THE COUNTY OF NEW YORK, STATE OF NEW YORK; AND
FURTHER PROVIDED, THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO
PRECLUDE LAURUS FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN ANY OTHER
JURISDICTION TO COLLECT THE OBLIGATIONS, TO REALIZE ON THE COLLATERAL OR ANY
OTHER SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT
ORDER IN FAVOR OF LAURUS. EACH COMPANY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE
TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
COMPANY HEREBY WAIVES ANY OBJECTION THAT IT MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS. EACH COMPANY HEREBY WAIVES
PERSONAL SERVICE OF THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH
ACTION OR SUIT AND AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINT AND OTHER
PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED MAIL ADDRESSED TO COMPANY AGENT
AT THE ADDRESS SET FORTH IN SECTION 29 AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF COMPANY AGENT’S ACTUAL RECEIPT THEREOF OR THREE
(3) DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID.
Security and Purchase Agreement

42



--------------------------------------------------------------------------------



 



          (c) THE PARTIES DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE
APPLYING SUCH APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE
BENEFITS OF THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL
RIGHTS TO TRIAL BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE
ANY DISPUTE, WHETHER ARISING IN CONTRACT, TORT, OR OTHERWISE BETWEEN LAURUS,
AND/OR ANY COMPANY ARISING OUT OF, CONNECTED WITH, RELATED OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED BETWEEN THEM IN CONNECTION WITH THIS AGREEMENT, ANY
ANCILLARY AGREEMENT OR THE TRANSACTIONS RELATED HERETO OR THERETO.
          31. Limitation of Liability.
          Each Company acknowledges and understands that in order to assure
repayment of the Obligations hereunder Laurus may be required to exercise any
and all of Laurus’ rights and remedies hereunder and agrees that, except as
limited by applicable law and as described in Section 26, neither Laurus nor any
of Laurus’ agents shall be liable for acts taken or omissions made in connection
herewith or therewith except for actual bad faith.
          32. Entire Understanding; Maximum Interest. This Agreement and the
Ancillary Agreements contain the entire understanding among each Company and
Laurus as to the subject matter hereof and thereof and any promises,
representations, warranties or guarantees not herein contained shall have no
force and effect unless in writing, signed by each Company’s and Laurus’
respective officers. Neither this Agreement, the Ancillary Agreements, nor any
portion or provisions thereof may be changed, modified, amended, waived,
supplemented, discharged, cancelled or terminated orally or by any course of
dealing, or in any manner other than by an agreement in writing, signed by the
party to be charged. Nothing contained in this Agreement, any Ancillary
Agreement or in any document referred to herein or delivered in connection
herewith shall be deemed to establish or require the payment of a rate of
interest or other charges in excess of the maximum rate permitted by applicable
law. In the event that the rate of interest or dividends required to be paid or
other charges hereunder exceed the maximum rate permitted by such law, any
payments in excess of such maximum shall be credited against amounts owed by the
Companies to Laurus and thus refunded to the Companies.
          33. Severability. Wherever possible each provision of this Agreement
or the Ancillary Agreements shall be interpreted in such manner as to be
effective and valid under applicable law, but if any provision of this Agreement
or the Ancillary Agreements shall be prohibited by or invalid under applicable
law such provision shall be ineffective to the extent of such prohibition or
invalidity, without invalidating the remainder of such provision or the
remaining provisions thereof.
          34. Survival. The representations, warranties, covenants and
agreements made herein shall survive any investigation made by Laurus and the
closing of the transactions contemplated hereby and continue through the Term
unless this Agreement is terminated
Security and Purchase Agreement

43



--------------------------------------------------------------------------------



 



pursuant to the terms of this Agreement. All statements as to factual matters
contained in any certificate or other instrument delivered by or on behalf of
the Companies pursuant hereto in connection with the transactions contemplated
hereby shall be deemed to be representations and warranties by the Companies
hereunder solely as of the date of such certificate or instrument. All
indemnities set forth herein shall survive the execution, delivery and
termination of this Agreement and the Ancillary Agreements and the making and
repaying of the Obligations.
          35. Captions. All captions are and shall be without substantive
meaning or content of any kind whatsoever.
          36. Counterparts; Telecopier Signatures. This Agreement may be
executed in one or more counterparts, each of which shall constitute an original
and all of which taken together shall constitute one and the same agreement. Any
signature delivered by a party via telecopier transmission shall be deemed to be
any original signature hereto.
          37. Construction. The parties acknowledge that each party and its
counsel have reviewed this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments,
schedules or exhibits thereto.
          38. Publicity. Subject to and subsequent to review and comment by
Company Agent, each Company hereby authorizes Laurus to make appropriate
announcements of the financial arrangement entered into by and among each
Company and Laurus, in such publications and to such selected parties as Laurus
shall in its sole and absolute discretion deem appropriate, or as required by
applicable law; provided that Laurus shall be permitted to make announcements
which are commonly known as tombstones without the review and comment by the
Company Agent so long as the terms set forth in such tombstones are accurate.
          39. Joinder. It is understood and agreed that any Person that desires
to become a Company hereunder, or is required to execute a counterpart of this
Agreement after the date hereof pursuant to the requirements of this Agreement
or any Ancillary Agreement, shall become a Company hereunder by (a) executing a
Joinder Agreement in form and substance satisfactory to Laurus, (b) delivering
supplements to such exhibits and annexes to this Agreement and the Ancillary
Agreements as Laurus shall reasonably request and (c) taking all actions as
specified in this Agreement as would have been taken by such Company had it been
an original party to this Agreement, in each case with all documents required
above to be delivered to Laurus and with all documents and actions required
above to be taken to the reasonable satisfaction of Laurus.
          40. Legends. The Securities shall bear legends as follows;
          (a) The Secured Convertible Term Note shall bear substantially the
following legend:
“THIS NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE HAVE NOT
BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
Security and Purchase Agreement

44



--------------------------------------------------------------------------------



 



AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS. THIS NOTE AND THE COMMON
STOCK ISSUABLE UPON CONVERSION OF THIS NOTE MAY NOT BE SOLD, OFFERED FOR SALE,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS
TO THIS NOTE OR SUCH SHARES UNDER SAID ACT AND APPLICABLE STATE SECURITIES LAWS
OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO SILICON MOUNTAIN MEMORY,
INCORPORATED THAT SUCH REGISTRATION IS NOT REQUIRED.”
          (b) Any shares of Common Stock issued pursuant to conversion of the
Secured Convertible Term Note or exercise of the Warrants, shall bear a legend
which shall be in substantially the following form until such shares are covered
by an effective registration statement filed with the SEC:
“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE, STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO SILICON MOUNTAIN MEMORY, INCORPORATED THAT SUCH REGISTRATION IS
NOT REQUIRED.”
          (c) The Warrants shall bear substantially the following legend:
“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
SILICON MOUNTAIN MEMORY, INCORPORATED THAT SUCH REGISTRATION IS NOT REQUIRED.”
Security and Purchase Agreement

45



--------------------------------------------------------------------------------



 



          41. Grant of Irrevocable Proxy.
          For good and valuable consideration, receipt of which is hereby
acknowledged, Laurus hereby appoints Silicon Mountain Memory, Incorporated (the
“Proxy Holder”), with a mailing address set forth in Section 29, with full power
of substitution, as proxy, to vote all shares of Common Stock of the Parent, now
or in the future owned by Laurus (including shares acquired upon conversion of
any convertible security or exercise of any option or warrant (other than the
Warrant)) but not including those shares of Common Stock issuable upon
conversion of the Warrant (the “Shares”).
          This proxy is irrevocable and coupled with an interest. Upon the sale
or other transfer of the Shares, in whole or in part, or the assignment of an
instrument pursuant to which Shares may be issued upon conversion or exercise,
this proxy shall automatically terminate (x) with respect to such sold or
transferred Shares at the time of such sale and/or transfer and (y) with respect
to those Shares issuable upon conversion or exercise under such assigned
instrument, at the time of the assignment of such instrument, in each case,
without any further action required by any person.
          Laurus shall use its best efforts to forward to Proxy Holder within
two (2) business days following Laurus’ receipt thereof, at the address for
Proxy Holder set forth in Section 29, copies of all materials received by Laurus
relating, in each case, to the solicitation of the vote of shareholders of the
Parent.
          This proxy shall remain in effect with respect to the Shares of the
Parent during the period commencing on the date hereof and continuing until the
earlier of (a) payment in full of all obligations and liabilities owing by the
Companies to Laurus (as the same may be amended, restated, extended or modified
from time to time) and (b) the occurrence and continuance of a default or event
of default under any document, instrument or agreement between any Company and,
or made by any Company in favor of, Laurus.
          42. Simultaneous Acquisition and Disposition of Real Property.
Notwithstanding anything to the contrary contained in this Agreement or any
Ancillary Agreement, Laurus hereby agrees that the simultaneous acquisition and
disposition of the real property referred to in (1) that certain Contract of
Sale, dated August 29, 2006, by and among McLaws Holdings, LLC, Glasgow
Holdings, LLC, and ATS Land Enhancements, LLC (as the sellers), and VCI Systems,
Inc. (as the buyer) and (3) that certain Purchase Agreement and Escrow
Instructions, dated August 25, 2006, by and between Peter Szczepankiewicz (as
the buyer) and VCI Systems, Inc. (as the seller), shall be permitted under this
Agreement and the Ancillary Agreements.
[Balance of page intentionally left blank; signature page follows.]
Security and Purchase Agreement

46



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties have executed this Security and
Purchaser Agreement as of the date first written above.

            SILICON MOUNTAIN MEMORY, INCORPORATED
      By:   /s/ Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III     
  President and Chief Executive Officer        VCI SYSTEMS, INC.
      By:   /s/ Rudolph (Tré) A. Cates III       Rudolph (Tré) A. Cates III     
  President and Chief Executive Officer        LAURUS MASTER FUND, LTD.
      By:   /s/ David Grin       David Grin        Director   

Security and Purchase Agreement

47



--------------------------------------------------------------------------------



 



         

Annex A — Definitions
          “Account Debtor” means any Person who is or may be obligated with
respect to, or on account of, an Account.
          “Accountants” has the meaning given to such term in Section 11(a).
          “Accounts” means all “accounts,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, including: (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments) (including
any such obligations that may be characterized as an account or contract right
under the UCC); (b) all of such Person’s rights in, to and under all purchase
orders or receipts for goods or services; (c) all of such Person’s rights to any
goods represented by any of the foregoing (including unpaid sellers’ rights of
rescission, replevin, reclamation and stoppage in transit and rights to
returned, reclaimed or repossessed goods); (d) all rights to payment due to such
Person for Goods or other property sold, leased, licensed, assigned or otherwise
disposed of, for a policy of insurance issued or to be issued, for a secondary
obligation incurred or to be incurred, for energy provided or to be provided,
for the use or hire of a vessel under a charter or other contract, arising out
of the use of a credit card or charge card, or for services rendered or to be
rendered by such Person or in connection with any other transaction (whether or
not yet earned by performance on the part of such Person); and (e) all
collateral security of any kind given by any Account Debtor or any other Person
with respect to any of the foregoing.
          “Accounts Availability” means ninety percent (90%) of the net face
amount of Eligible Accounts.
          “Acquisition” means the acquisition of substantially all of the assets
of VCI Vision Computers, Inc., an Arizona corporation (“VCI Computers”), by VCI
Systems, Inc. pursuant to that Asset Purchase Agreement dated August 22, 2006 by
and among VCI Systems, Inc., VCI Vision Computers, Inc. and the shareholders of
VCI Vision Computers, Inc..
          “Additional Stock” shall have the meaning set forth in Section 13(aa).
          “Additional Warrant” shall have the meaning set forth in
Section 13(aa).
          “Affiliate” means, with respect to any Person, (a) any other Person
(other than a Subsidiary) which, directly or indirectly, is in control of, is
controlled by, or is under common control with such Person, (b) any other Person
that, directly or indirectly, owns or controls, whether beneficially, or as
trustee, guardian or other fiduciary, 25% or more of the Stock having ordinary
voting power in the election of directors of such Person, (c) any other Person
who is a director, officer, joint venturer or partner (i) of such Person,
(ii) of any Subsidiary of such Person or (iii) of any Person described in clause
(a) above or (d) in the case of the Companies, the immediate family members,
spouses and lineal descendants of individuals who are Affiliates of such
Companies. For the purposes of this definition, control of a Person shall mean
the power (direct or indirect) to direct or cause the direction of the
management and policies of such Person
Security and Purchase Agreement

 



--------------------------------------------------------------------------------



 



whether by contract or otherwise; provided however, that the term “Affiliate”
shall specifically exclude Laurus.
          “Ancillary Agreements” means the Notes, the Warrants, the Registration
Rights Agreements, the Guaranty, the Subordination Agreement and all other
agreements, instruments, documents, mortgages, pledges, powers of attorney,
consents, assignments, contracts, notices, security agreements, trust agreements
and guarantees whether heretofore, concurrently, or hereafter executed by or on
behalf of any Company, any of its Subsidiaries or any other Person or delivered
to Laurus, relating to this Agreement or to the transactions contemplated by
this Agreement or otherwise relating to the relationship between or among any
Company and Laurus, as each of the same may be amended, supplemented, restated
or otherwise modified from time to time.
          “Balance Sheet Date” has the meaning given such term in
Section 12(f)(ii).
          “Books and Records” means all books, records, board minutes,
contracts, licenses, insurance policies, environmental audits, business plans,
files, computer files, computer discs and other data and software storage and
media devices, accounting books and records, financial statements (actual and
pro forma), filings with Governmental Authorities and any and all records and
instruments relating to the Collateral or otherwise necessary or helpful in the
collection thereof or the realization thereupon.
          “Business Day” means a day on which Laurus is open for business and
that is not a Saturday, a Sunday or other day on which banks are required or
permitted to be closed in the State of New York.
          “Capital Availability Amount” means Three Million Five Hundred
Thousand Dollars ($3,500,000).
          “Charter” has the meaning given such term in Section 12(c)(iv).
          “Chattel Paper” means all “chattel paper,” as such term is defined in
the UCC, including electronic chattel paper, now owned or hereafter acquired by
any Person.
          “Closing Date” means the date on which any Company shall first receive
proceeds of the initial Loans or the date hereof, if no Loan is made under the
facility on the date hereof.
          “Code” has the meaning given such term in Section 15(i).
          “Collateral” means all of each Company’s property and assets, whether
real or personal, tangible or intangible, and whether now owned or hereafter
acquired, or in which it now has or at any time in the future may acquire any
right, title or interests including all of the following property in which it
now has or at any time in the future may acquire any right, title or interest:
          (a) all Inventory;
Security and Purchase Agreement

2



--------------------------------------------------------------------------------



 



          (b) all Equipment;
          (c) all Fixtures;
          (d) all Goods;
          (e) all General Intangibles;
          (f) all Accounts;
          (g) all Deposit Accounts, other bank accounts and all funds on deposit
therein;
          (h) all Investment Property;
          (i) all Stock;
          (j) all Chattel Paper;
          (k) all Letter-of-Credit Rights;
          (l) all Instruments;
          (m) all commercial tort claims set forth on Schedule 1(A);
          (n) all Books and Records;
          (o) all Intellectual Property;
          (p) all Supporting Obligations including letters of credit and
guarantees issued in support of Accounts, Chattel Paper, General Intangibles and
Investment Property;
          (q) (i) all money, cash and cash equivalents and (ii) all cash held as
cash collateral to the extent not otherwise constituting Collateral, all other
cash or property at any time on deposit with or held by Laurus for the account
of any Company (whether for safekeeping, custody, pledge, transmission or
otherwise); and
          (r) all products and Proceeds of all or any of the foregoing, tort
claims and all claims and other rights to payment including (i) insurance claims
against third parties for loss of, damage to, or destruction of, the foregoing
Collateral and (ii) payments due or to become due under leases, rentals and
hires of any or all of the foregoing and Proceeds payable under, or unearned
premiums with respect to policies of insurance in whatever form.
          “Common Stock” means the shares of stock representing the Parent’s
common equity interests.
          “Company Agent” means the Parent.
          “Contract Rate” has the meaning given such term in the respective
Note.
Security and Purchase Agreement

3



--------------------------------------------------------------------------------



 



          “Crossen Debt” shall mean the debt attributable to (i) the Secured
Promissory Note in the face amount of $125,000 (of which the Parent drew
$100,000), dated September 15, 1998, made by the Parent in favor of Mark Crossen
and (ii) the Secured Promissory Note in the face amount of $100,000, dated
June 2, 2006, made by the Parent in favor RayneMark Investments, LLC, as each
such note may be amended, restated, modified and/or supplemented from time to
time.
          “Default” means any act or event that, with the giving of notice or
passage of time or both, would constitute an Event of Default.
          “Deposit Accounts” means all “deposit accounts” as such term is
defined in the UCC, now or hereafter held in the name of any Person, including,
without limitation, the Lockboxes.
          “Documents” means all “documents,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including all
bills of lading, dock warrants, dock receipts, warehouse receipts, and other
documents of title, whether negotiable or non-negotiable.
          “Eligible Accounts” means each Account of each Company which conforms
to the following criteria: (a) shipment of the merchandise or the rendition of
services has been completed; (b) no return, rejection or repossession of the
merchandise has occurred; (c) merchandise or services shall not have been
rejected or disputed by the Account Debtor and there shall not have been
asserted any offset, defense or counterclaim; (d) continues to be in full
conformity with the representations and warranties made by such Company to
Laurus with respect thereto; (e) Laurus is, and continues to be, satisfied with
the credit standing of the Account Debtor in relation to the amount of credit
extended; provided that Laurus shall be deemed to be satisfied with the current
credit standing in relation to the amount of credit extended of each Company’s
Account Debtors that exist on the date hereof; (f) there are no facts existing
or threatened which are likely to result in any adverse change in an Account
Debtor’s financial condition; (g) is documented by an invoice in a form approved
by Laurus and shall not be unpaid more than ninety (90) days from invoice date;
(h) not more than twenty-five percent (25%) of the unpaid amount of invoices due
from such Account Debtor remains unpaid more than ninety (90) days from invoice
date; (i) is not evidenced by chattel paper or an instrument of any kind with
respect to or in payment of the Account unless such instrument is duly endorsed
to and in possession of Laurus or represents a check in payment of an Account;
(j) the Account Debtor is located in the United States or Canada; provided,
however, Laurus may, from time to time, in the exercise of its sole discretion
and based upon satisfaction of certain conditions to be determined at such time
by Laurus, deem certain Accounts as Eligible Accounts notwithstanding that such
Account is due from an Account Debtor located outside of the United States or
Canada; (k) Laurus has a first priority perfected Lien in such Account and such
Account is not subject to any Lien other than Permitted Liens; (l) does not
arise out of transactions with any employee, officer, director, stockholder or
Affiliate of any Company; (m) is payable to such Company; (n) does not arise out
of a bill and hold sale prior to shipment and does not arise out of a sale to
any Person to which such Company is indebted; (o) is net of any returns,
discounts, claims, credits and allowances; (p) if the Account arises out of
contracts between such Company, on the one
Security and Purchase Agreement

4



--------------------------------------------------------------------------------



 



hand, and the United States, on the other hand, any state, or any department,
agency or instrumentality of any of them, such Company has so notified Laurus,
in writing, prior to the creation of such Account, and there has been compliance
with any governmental notice or approval requirements, including compliance with
the Federal Assignment of Claims Act; (q) is a good and valid account
representing an undisputed bona fide indebtedness incurred by the Account Debtor
therein named, for a fixed sum as set forth in the invoice relating thereto with
respect to an unconditional sale and delivery upon the stated terms of goods
sold by such Company or work, labor and/or services rendered by such Company;
(r) does not arise out of progress billings prior to completion of the order;
(s) the total unpaid Accounts from such Account Debtor does not exceed
twenty-five percent (25%) of all Eligible Accounts; (t) such Company’s right to
payment is absolute and not contingent upon the fulfillment of any condition
whatsoever; (u) such Company is able to bring suit and enforce its remedies
against the Account Debtor through judicial process; (v) does not represent
interest payments, late or finance charges owing to such Company; and (w) is
otherwise satisfactory to Laurus as determined by Laurus in the exercise of its
sole discretion. In the event any Company requests that Laurus include within
Eligible Accounts certain Accounts of one or more of such Company’s acquisition
targets, Laurus shall at the time of such request consider such inclusion, but
any such inclusion shall be at the sole option of Laurus and shall at all times
be subject to the execution and delivery to Laurus of all such documentation
(including, without limitation, guaranty and security documentation) as Laurus
may require in its sole discretion.
          “Eligible Inventory” means Inventory owned by a Company which Laurus,
in its reasonable discretion, determines: (a) is subject to a first priority
perfected Lien in favor of Laurus and is subject to no other Liens whatsoever
(other than Permitted Liens); (b) is located on premises with respect to which
Laurus has received a landlord or mortgagee waiver acceptable in form and
substance to Laurus; (c) is not in transit; (d) is in good condition and meets
all standards imposed by any governmental agency, or department or division
thereof having regulatory Governmental Authority over such Inventory, its use or
sale including the Federal Fair Labor Standards Act of 1938 as amended, and all
rules, regulations and orders thereunder; (e) is currently either usable or
salable in the normal course of such Company’s business; (f) is not placed by
such Company on consignment or held by such Company on consignment from another
Person; (g) is in conformity with the representations and warranties made by
such Company to Laurus with respect thereto; (h) is not subject to any
licensing, patent, royalty, trademark, trade name or copyright agreement with
any third parties; (i) does not require the consent of any Person for the
completion of manufacture, sale or other disposition of such Inventory and such
completion, manufacture or sale does not constitute a breach or default under
any contract or agreement to which such Company is a party or to which such
Inventory is or may be subject; (j) is not work-in-process; (k) is covered by
casualty insurance acceptable to Laurus and under which Laurus has been named as
a lender’s loss payee and additional insured; and (l) not to be ineligible for
any other reason.
          “Eligible Subsidiary” means each Subsidiary of the Parent set forth on
Exhibit A hereto, as the same may be updated from time to time with Laurus’
written consent.
          “Equipment” means all “equipment” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including any
and all machinery,
Security and Purchase Agreement

5



--------------------------------------------------------------------------------



 



apparatus, equipment, fittings, furniture, Fixtures, motor vehicles and other
tangible personal property (other than Inventory) of every kind and description
that may be now or hereafter used in such Person’s operations or that are owned
by such Person or in which such Person may have an interest, and all parts,
accessories and accessions thereto and substitutions and replacements therefor.
          “ERISA” has the meaning given such term in Section 12(bb).
          “Event of Default” means the occurrence of any of the events set forth
in Section 19.
          “Exchange Act” means the Securities Exchange Act of 1934, as amended.
          “Financial Reporting Controls” has the meaning given such term in
Section 12(f)(iv).
          “Fixtures” means all “fixtures” as such term is defined in the UCC,
now owned or hereafter acquired by any Person.
          “Formula Amount” has the meaning given such term in Section 2(a)(i).
          “GAAP” means generally accepted accounting principles, practices and
procedures in effect from time to time in the United States of America.
          “General Intangibles” means all “general intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by any Person including all
right, title and interest that such Person may now or hereafter have in or under
any contract, all Payment Intangibles, customer lists, Licenses, Intellectual
Property, interests in partnerships, joint ventures and other business
associations, permits, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, Software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials, Books and Records, Goodwill
(including the Goodwill associated with any Intellectual Property), all rights
and claims in or under insurance policies (including insurance for fire, damage,
loss, and casualty, whether covering personal property, real property, tangible
rights or intangible rights, all liability, life, key-person, and business
interruption insurance, and all unearned premiums), uncertificated securities,
choses in action, deposit accounts, rights to receive tax refunds and other
payments, rights to received dividends, distributions, cash, Instruments and
other property in respect of or in exchange for pledged Stock and Investment
Property, and rights of indemnification.
          “Goods” means all “goods,” as such term is defined in the UCC, now
owned or hereafter acquired by any Person, wherever located, including embedded
software to the extent included in “goods” as defined in the UCC, manufactured
homes, fixtures, standing timber that is cut and removed for sale and unborn
young of animals.
          “Goodwill” means all goodwill, trade secrets, proprietary or
confidential information, technical information, procedures, formulae, quality
control standards, designs,
Security and Purchase Agreement

6



--------------------------------------------------------------------------------



 



operating and training manuals, customer lists, and distribution agreements now
owned or hereafter acquired by any Person.
          “Governmental Authority” means any nation or government, any state or
other political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
          “Guaranty” shall mean that certain Guaranty entered into by Rudolph
(Tré) A. Cates III, chief executive officer of the Parent, guaranteeing the
Loans pursuant to the terms thereof, as such Guaranty is amended, restated,
modified and/or supplemented from time to time.
          “Instruments” means all “instruments,” as such term is defined in the
UCC, now owned or hereafter acquired by any Person, wherever located, including
all certificated securities and all promissory notes and other evidences of
indebtedness, other than instruments that constitute, or are a part of a group
of writings that constitute, Chattel Paper.
          “Intellectual Property” means any and all patents, trademarks, service
marks, trade names, copyrights, trade secrets, Licenses, information and other
proprietary rights and processes.
          “Inventory” means all “inventory,” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, wherever located, including all
inventory, merchandise, goods and other personal property that are held by or on
behalf of such Person for sale or lease or are furnished or are to be furnished
under a contract of service or that constitute raw materials, work in process,
finished goods, returned goods, or materials or supplies of any kind, nature or
description used or consumed or to be used or consumed in such Person’s business
or in the processing, production, packaging, promotion, delivery or shipping of
the same, including all supplies and embedded software.
          “Inventory Availability” means the lesser of (a) fifty percent (50%)
of the value of Companies’ Eligible Inventory (calculated on the basis of the
lower of cost or market, on a first-in first-out basis) and (b) One Million
Dollars ($1,000,000).
          “Investment Property” means all “investment property,” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, wherever
located.
          “Letter-of-Credit Rights” means “letter-of-credit rights” as such term
is defined in the UCC, now owned or hereafter acquired by any Person, including
rights to payment or performance under a letter of credit, whether or not such
Person, as beneficiary, has demanded or is entitled to demand payment or
performance.
          “License” means any rights under any written agreement now or
hereafter acquired by any Person to use any trademark, trademark registration,
copyright, copyright registration or invention for which a patent is in
existence or other license of rights or interests now held or hereafter acquired
by any Person.
Security and Purchase Agreement

7



--------------------------------------------------------------------------------



 



          “Lien” means any mortgage, security deed, deed of trust, pledge,
hypothecation, assignment, security interest, lien (whether statutory or
otherwise), charge, claim or encumbrance, or preference, priority or other
security agreement or preferential arrangement held or asserted in respect of
any asset of any kind or nature whatsoever including any conditional sale or
other title retention agreement, any lease having substantially the same
economic effect as any of the foregoing, and the filing of, or agreement to
give, any financing statement under the UCC or comparable law of any
jurisdiction.
          “Loans” shall mean collectively the Revolving Loans and the Term
Loans.
          “Lockboxes” has the meaning given such term in Section 8(a).
          “Material Adverse Effect” means a material adverse effect on (a) the
business, assets, liabilities, condition (financial or otherwise), properties,
operations or prospects of any Company or any of its Subsidiaries (taken
individually and as a whole), (b) any Company’s or any of its Subsidiary’s
ability to pay or perform the Obligations in accordance with the terms hereof or
any Ancillary Agreement, (c) the sufficiency and/or value of the Collateral, the
Liens on the Collateral or the priority of any such Lien or (d) the practical
realization of the benefits of Laurus’ rights and remedies under this Agreement
and the Ancillary Agreements.
          “NASD” has the meaning given such term in Section 13(b).
          “Note Shares” has the meaning given such term in Section 12(a).
          “Notes” means the Secured Revolving Note, the Secured Non-Convertible
Term Note and the Secured Convertible Term Note made by Companies in favor of
Laurus in connection with the transactions contemplated hereby, as each of the
same may be amended, supplemented, restated and/or otherwise modified from time
to time.
          “Obligations” means all Loans, all advances, debts, liabilities,
obligations, covenants and duties owing by each Company and each of its
Subsidiaries to Laurus (or any corporation that directly or indirectly controls
or is controlled by or is under common control with Laurus) of every kind and
description (whether or not evidenced by any note or other instrument and
whether or not for the payment of money or the performance or non-performance of
any act), direct or indirect, absolute or contingent, due or to become due,
contractual or tortious, liquidated or unliquidated, whether existing by
operation of law or otherwise now existing or hereafter arising including any
debt, liability or obligation owing from any Company and/or each of its
Subsidiaries to others which Laurus may have obtained by assignment or otherwise
and further including all interest (including interest accruing at the then
applicable rate provided in this Agreement after the maturity of the Loans and
interest accruing at the then applicable rate provided in this Agreement after
the filing of any petition in bankruptcy, or the commencement of any insolvency,
reorganization or like proceeding, whether or not a claim for post-filing or
post-petition interest is allowed or allowable in such proceeding), charges or
any other payments each Company and each of its Subsidiaries is required to make
by law or otherwise arising under or as a result of this Agreement, the
Ancillary Agreements or otherwise, together with all reasonable expenses and
reasonable attorneys’ fees chargeable to the Companies’ or any of their
Subsidiaries’ accounts or incurred by Laurus in connection therewith.
Security and Purchase Agreement

8



--------------------------------------------------------------------------------



 



          “Payment Intangibles” means all “payment intangibles” as such term is
defined in the UCC, now owned or hereafter acquired by any Person, including, a
General Intangible under which the Account Debtor’s principal obligation is a
monetary obligation.
          “Permitted Liens” means (a) Liens of carriers, warehousemen, artisans,
bailees, mechanics and materialmen incurred in the ordinary course of business
securing sums not overdue; (b) Liens incurred in the ordinary course of business
in connection with worker’s compensation, unemployment insurance or other forms
of governmental insurance or benefits, relating to employees, securing sums
(i) not overdue or (ii) being diligently contested in good faith provided that
adequate reserves with respect thereto are maintained on the books of the
Companies and their Subsidiaries, as applicable, in conformity with GAAP;
(c) Liens in favor of Laurus; (d) Liens for taxes (i) not yet due or (ii) being
diligently contested in good faith by appropriate proceedings, provided that
adequate reserves with respect thereto are maintained on the books of the
Companies and their Subsidiaries, as applicable, in conformity with GAAP; and
which have no effect on the priority of Liens in favor of Laurus or the value of
the assets in which Laurus has a Lien; (e) Purchase Money Liens securing
Purchase Money Indebtedness to the extent permitted in this Agreement ; and
(f) Liens securing the obligations under the Subordinated Debt Documentation so
long as all such obligations are subject to the terms and conditions of the
Subordination Agreement and (g) Liens specified on Schedule 2 hereto.
          “Person” means any individual, sole proprietorship, partnership,
limited liability partnership, joint venture, trust, unincorporated
organization, association, corporation, limited liability company, institution,
public benefit corporation, entity or government (whether federal, state,
county, city, municipal or otherwise, including any instrumentality, division,
agency, body or department thereof), and shall include such Person’s successors
and assigns.
          “Principal Market” means the NASD Over The Counter Bulletin Board,
NASDAQ Capital Market, NASDAQ National Market System, American Stock Exchange or
New York Stock Exchange (whichever of the foregoing is at the time the principal
trading exchange or market for the Common Stock).
          “Proceeds” means “proceeds,” as such term is defined in the UCC and,
in any event, shall include: (a) any and all proceeds of any insurance,
indemnity, warranty or guaranty payable to any Company or any other Person from
time to time with respect to any Collateral; (b) any and all payments (in any
form whatsoever) made or due and payable to any Company from time to time in
connection with any requisition, confiscation, condemnation, seizure or
forfeiture of any Collateral by any governmental body, governmental authority,
bureau or agency (or any person acting under color of governmental authority);
(c) any claim of any Company against third parties (i) for past, present or
future infringement of any Intellectual Property or (ii) for past, present or
future infringement or dilution of any trademark or trademark license or for
injury to the goodwill associated with any trademark, trademark registration or
trademark licensed under any trademark License; (d) any recoveries by any
Company against third parties with respect to any litigation or dispute
concerning any Collateral, including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral; (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment
Security and Purchase Agreement

9



--------------------------------------------------------------------------------



 



Property and pledged Stock; and (f) any and all other amounts, rights to payment
or other property acquired upon the sale, lease, license, exchange or other
disposition of Collateral and all rights arising out of Collateral.
          “Public Company” shall mean the surviving public entity following the
Public Transaction; provided that in the event that the Public Company directly
owns Silicon Mountain Memory, Incorporated immediately following the Public
Transaction, the Public Company shall be considered the “Parent” for all
purposes of this Agreement immediately following the Public Transaction and
Silicon Mountain Memory, Incorporated shall be considered a Company for all
purposes of this Agreement immediately following the Public Transaction.
          “Public Company Assignment” shall have the meaning set forth in
Section 23.
          “Public Transaction” shall mean a transaction which results in the
business of the Parent being owned by a publicly traded company (which may occur
by stock exchange, merger or other manner)); it being understood that (i) the
shareholders of Parent immediately prior to such transaction will own a majority
of the voting stock of the Public Company immediately following the transaction,
(ii) the Parent shall be merged with or into, or become a wholly owned
subsidiary of, the Public Company immediately following the consummation of such
transaction, and (iii) immediately following the consummation of such
transaction the Public Company shall be listed or quoted on a Principal Market.
          “Public Transaction Closing Date” shall have the meaning given such
term in Section 13(b).
          “Public Transaction Letter Agreement” shall mean that certain Public
Transaction Letter Agreement, dated as of the date hereof, by and between the
Parent and Laurus, as amended, restated, modified and/or supplemented from time
to time.
          “Purchase Money Indebtedness” means (a) any indebtedness incurred for
the payment of all or any part of the purchase price of any fixed asset,
including indebtedness under capitalized leases, (b) any indebtedness incurred
for the sole purpose of financing or refinancing all or any part of the purchase
price of any fixed asset, and (c) any renewals, extensions or refinancings
thereof (but not any increases in the principal amounts thereof outstanding at
that time).
          “Purchase Money Lien” means any Lien upon any fixed assets that
secures the Purchase Money Indebtedness related thereto but only if such Lien
shall at all times be confined solely to the asset the purchase price of which
was financed or refinanced through the incurrence of the Purchase Money
Indebtedness secured by such Lien and only if such Lien secures only such
Purchase Money Indebtedness.
          “Registration Rights Agreements” means that certain Registration
Rights Agreement dated as of the Closing Date by and between the Parent and
Laurus and each other registration rights agreement by and between the Parent
and Laurus, as each of the same may be amended, modified and supplemented from
time to time.
Security and Purchase Agreement

10



--------------------------------------------------------------------------------



 



          “Revolving Loan” shall have the meaning given such term in
Section 2(a)(i).
          “SEC” means the Securities and Exchange Commission.
          “Secured Revolving Note” means that certain Secured Revolving Note
dated as of the Closing Date made by the Companies in favor of Laurus in the
original face amount of Three Million Five Hundred Thousand Dollars
($3,500,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.
          “Secured Convertible Term Note” means that certain Secured Convertible
Term Note dated as of the Closing Date made by the Companies in favor of Laurus
in the original face amount of Two Million Five Hundred Thousand Dollars
($2,500,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.
          “Secured Non-Convertible Term Note” means that certain Secured
Non-Convertible Term Note dated as of the Closing Date made by the Companies in
favor of Laurus in the original face amount of Two Million Five Hundred Thousand
Dollars ($2,500,000), as the same may be amended, supplemented, restated and/or
otherwise modified from time to time.
          “Securities” means the Notes and the Warrants and the shares of Common
Stock which may be issued pursuant to conversion of the Secured Convertible Term
Note in whole or in part exercise of such Warrants.
          “Securities Act” has the meaning given such term in Section 12(r).
          “Security Documents” means all security agreements, mortgages, cash
collateral deposit letters, pledges and other agreements which are executed by
any Company or any of its Subsidiaries in favor of Laurus.
          “Software” means all “software” as such term is defined in the UCC,
now owned or hereafter acquired by any Person, including all computer programs
and all supporting information provided in connection with a transaction related
to any program.
          “Solvent” means, with respect to any Person on a particular date, that
on such date (a) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature; and (b) such Person is not engaged in a business
or transaction, and is not about to engage in a business or transaction,
pursuant to which such Person believes it will have a foreseeable cash flow
shortage that will render it unable to pay its liabilities as they become due.
          “Stock” means all certificated and uncertificated shares, options,
warrants, membership interests, general or limited partnership interests,
participation or other equivalents (regardless of how designated) of or in a
corporation, partnership, limited liability company or equivalent entity whether
voting or nonvoting, including common stock, preferred stock, or any other
“equity security” (as such term is defined in Rule 3a11-1 of the General Rules
and Regulations promulgated by the SEC under the Securities Exchange Act of
1934).
Security and Purchase Agreement

11



--------------------------------------------------------------------------------



 



          “Subordinated Debt Documentation” shall mean the documentation
evidencing the Crossen Debt, as such documentation is amended, restated,
modified and/or supplemented from time to time in accordance with the terms of
this Agreement and the Ancillary Agreements.
          “Subordination Agreement” shall mean that certain Subordination
Agreement, dated as of the date hereof, by and between Mark Crossen, RayneMark
Investments, LLC and Laurus, as amended, restated, modified and/or supplemented
from time to time.
          “Subsidiary” means, with respect to any Person, (i) any other Person
whose shares of stock or other ownership interests having ordinary voting power
(other than stock or other ownership interests having such power only by reason
of the happening of a contingency) to elect a majority of the directors or other
governing body of such other Person, are owned, directly or indirectly, by such
Person or (ii) any other Person in which such Person owns, directly or
indirectly, more than 50% of the equity interests at such time.
          “Supplementary Agreement” shall mean that certain Supplementary
Agreement, dated as of the date hereof, by and between the Parent and Laurus, as
amended, restated, modified and/or supplemented from time to time.
          “Supporting Obligations” means all “supporting obligations” as such
term is defined in the UCC.
          “Term” means the Closing Date through the close of business on the day
immediately preceding the third anniversary of the Closing Date, subject to
acceleration at the option of Laurus upon the occurrence of an Event of Default
hereunder or other termination hereunder.
          “Term Loans” has the meaning given such term in Section 2(b).
          “Total Investment Amount” means Eight Million Five Hundred Thousand
Dollars ($8,500,000).
          “UCC” means the Uniform Commercial Code as the same may, from time to
time be in effect in the State of New York; provided, that in the event that, by
reason of mandatory provisions of law, any or all of the attachment, perfection
or priority of, or remedies with respect to, Laurus’ Lien on any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, the term “UCC” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions of
this Agreement relating to such attachment, perfection, priority or remedies and
for purposes of definitions related to such provisions; provided further, that
to the extent that UCC is used to define any term herein or in any Ancillary
Agreement and such term is defined differently in different Articles or
Divisions of the UCC, the definition of such term contained in Article or
Division 9 shall govern.
          “Warrant Shares” has the meaning given such term in Section 12(a).
Security and Purchase Agreement

12



--------------------------------------------------------------------------------



 



          “Warrants” means that certain Common Stock Purchase Warrant dated as
of the Closing Date made by the Parent in favor of Laurus and each other warrant
made by the Parent in favor Laurus, as each of the same may be amended,
restated, modified and/or supplemented from time to time.
Security and Purchase Agreement

13



--------------------------------------------------------------------------------



 



Exhibit A
Eligible Subsidiaries
VCI Systems, Inc., a Colorado corporation
Security and Purchase Agreement

 



--------------------------------------------------------------------------------



 



Exhibit B
Borrowing Base Certificate
As of __________ __, 200__

                             
ACCOUNTS RECEIVABLE per __________ Aging
                    0.00  
 
                       
Ineligible Accounts:
                       
Accounts over 90 days from Invoice Date
            0.00          
Credit Balances Over 90 days from Invoice Date
            0.00          
Intercompany and Affiliate Accounts
            0.00          
__% Concentration Cap
            0.00          
Contra Accounts
            0.00          
Cash Sales and COD Accounts
            0.00          
Foreign Receivables
            0.00          
Government Receivables (without Assignment of Claims)
            0.00          
Discounts, Credits and Allowances
            0.00          
Cross-age (__% Past Due)
            0.00          
Bill and Hold Invoices
            0.00          
Finance/Service/Late Charges
            0.00          
Other:
            0.00       0.00  
 
                       
 
                       
ELIGIBLE ACCOUNTS RECEIVABLE
                    0.00  
 
                       
Accounts Receivable Advance Rate
    90 %                
 
                       
 
                       
ACCOUNTS RECEIVABLE AVAILABILITY
                    0.00  
 
                         
 
                       
INVENTORY per __________ Balance Sheet
                    0.00  
 
                       
Ineligible Inventory:
                       
Work-in-Process
            0.00          
Excess/Slow Moving
            0.00          
Supplies/Packaging
            0.00          
Damaged
            0.00          
Other:
            0.00       0.00  
 
                       
 
                       
ELIGIBLE INVENTORY
                    0.00  
 
                       
Inventory Advance Rate
    50 %                
 
                       
Inventory Cap
                    [1,000,000.00]  
 
                       
 
                       
INVENTORY AVAILABILITY
                    0.00  
 
                       
 
                       
TOTAL AVAILABILITY
                    0.00  
 
                       
Less Reserves
                    0.00  

Security and Purchase Agreement

 



--------------------------------------------------------------------------------



 



                         
NET AVAILABILITY
                    0.00  
 
                       
REVOLVING CREDIT LINE
            0.00          
MINIMUM BORROWING NOTE
            0.00          
 
                       
NET BORROWING AVAILABILITY (Lesser of Line or Net Availability)
                    0.00  
 
                       
Less: Laurus Loans
                                  0.00  
 
                       
 
                       
EXCESS/(DEFICIT) AVAILABILITY
                              0.00  
 
                       

The undersigned hereby certifies that all of the foregoing information regarding
the Eligible Accounts and Eligible Inventory are true and correct on the date
hereof and all such Accounts and Inventory listed as Eligible are Eligible
within the meaning given such term in the Security Agreement dated
___/___/200___ among Borrower, the other companies named therein and Laurus
Master Fund, Ltd.
                    , Borrowing Agent

                By:           Name:        Title:         

Security and Purchase Agreement

16